Exhibit 10.3
Execution Version
MASTER SUPPLY AND OFFTAKE AGREEMENT
dated as of April 29, 2011
among
J. ARON & COMPANY,
LION OIL COMPANY
and
LION OIL TRADING & TRANSPORTATION, INC.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINITIONS AND CONSTRUCTION
    1  
ARTICLE 2 CONDITIONS TO COMMENCEMENT
    21  
ARTICLE 3 TERM OF AGREEMENT
    25  
ARTICLE 4 COMMENCEMENT DATE TRANSFER
    25  
ARTICLE 5 PURCHASE AND SALE OF CRUDE OIL
    26  
ARTICLE 6 PURCHASE PRICE FOR CRUDE OIL
    34  
ARTICLE 7 TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
    34  
ARTICLE 8 PURCHASE AND DELIVERY OF PRODUCTS
    34  
ARTICLE 9 ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK
MAINTENANCE
    34  
ARTICLE 10 PAYMENT PROVISIONS
    34  
ARTICLE 11 INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
    41  
ARTICLE 12 FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
    42  
ARTICLE 13 REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
    44  
ARTICLE 14 TAXES
    45  
ARTICLE 15 INSURANCE
    46  
ARTICLE 16 FORCE MAJEURE
    47  
ARTICLE 17 REPRESENTATIONS, WARRANTIES AND COVENANTS
    48  
ARTICLE 18 DEFAULT AND TERMINATION
    54  
ARTICLE 19 SETTLEMENT AT TERMINATION
    59  

 

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 20 INDEMNIFICATION
    63  
ARTICLE 21 LIMITATION ON DAMAGES
    64  
ARTICLE 22 AUDIT AND INSPECTION
    64  
ARTICLE 23 CONFIDENTIALITY
    64  
ARTICLE 24 GOVERNING LAW
    65  
ARTICLE 25 ASSIGNMENT
    66  
ARTICLE 26 NOTICES
    66  
ARTICLE 27 NO WAIVER, CUMULATIVE REMEDIES
    66  
ARTICLE 28 NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
    67  
ARTICLE 29 MISCELLANEOUS
    67  

 

-ii- 



--------------------------------------------------------------------------------



 



Schedules

      Schedule   Description
 
   
Schedule A
  Products and Product Specifications
 
   
Schedule B
  Pricing Benchmarks
 
   
Schedule C
  Monthly True-up Amounts
 
   
Schedule D
  Operational Volume Range
 
   
Schedule E
  Tank List
 
   
Schedule F
  Insurance
 
   
Schedule G
  Daily Settlement Schedule
 
   
Schedule H
  Form of Inventory Reports
 
   
Schedule I
  Initial Inventory Targets
 
   
Schedule J
  Scheduling and Communications Protocol
 
   
Schedule K
  Monthly Excluded Transaction Fee Determination
 
   
Schedule L
  Monthly Working Capital Adjustment
 
   
Schedule M
  Notices
 
   
Schedule N
  FIFO Balance Final Settlements
 
   
Schedule O
  MTD Performance Report
 
   
Schedule P
  Pricing Group
 
   
Schedule Q
  Form of Trade Sheet and Nomination Template
 
   
Schedule R
  Form of Step-Out Inventory Sales Agreement
 
   
Schedule S
  Shipping Dock Report
 
   
Schedule T
  Excluded Transaction Trade Sheet
 
   
Schedule U
  Available Storage and Transportation Arrangements
 
   
Schedule V
  Aron Crude Receipts Pipelines
 
   

 

-iii- 



--------------------------------------------------------------------------------



 



      Schedule   Description
 
   
Schedule W
  Product Pipeline Systems/Included Terminals
 
   
Schedule X
  Marketing and Sales Agreement
 
   
Schedule Y
  LOTT Inventory Sales Agreement
 
   
Schedule Z
  Lion Oil Inventory Sales Agreement
 
   
Schedule AA
  Storage Facilities Agreement
 
   
Schedule BB
  Designated Cargo Contract
 
   
Schedule CC
  Excess LC Amount and Excess LC Rate
 
   
Schedule DD
  Existing Financing Agreements
 
   
Schedule EE
  Form of Letter of Credit
 
   
Schedule FF
  Illustration of Calculation of Interim Payments
 
   

 

-iv- 



--------------------------------------------------------------------------------



 



MASTER SUPPLY AND OFFTAKE AGREEMENT
This Supply and Offtake Agreement (this “Agreement”) is made as of April 29,
2011 (the “Effective Date”), among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York and located at 200 West Street,
New York, New York 10282-2198, Lion Oil Company (the “Company”), a corporation
organized under the laws of Arkansas located at 7102 Commerce Way, Brentwood,
Tennessee 37027, and Lion Oil Trading & Transportation, Inc. (“LOTT”), a
corporation organized under the laws of Arkansas located at 7102 Commerce Way,
Brentwood, Tennessee 37027 (each referred to individually as a “Party” or
collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in El
Dorado, Arkansas (the “Refinery”) for the processing and refining of crude oil
and other feedstocks and the recovery therefrom of refined products;
WHEREAS, LOTT is in the business of buying, selling and transporting of crude
oil and other petroleum feedstocks in connection with the processing and
refining operations of the Company;
WHEREAS, Aron wishes to deliver crude oil and other petroleum feedstocks to the
Company for use at the Refinery and purchase all refined products produced by
the Refinery (other than certain excluded products);
WHEREAS, the Company wishes to purchase such crude oil and other petroleum
feedstocks from Aron for use at the Refinery and to sell such refined products
to Aron, all in accordance with the terms and conditions hereinafter set forth;
WHEREAS, the Parties have agreed that, for the Term of the Agreement, the
Company will provide professional consulting, liason, and other related services
to assist Aron in the marketing and sale of the refined products acquired by
Aron hereunder in accordance with the terms and conditions of the Marketing and
Sales Agreement (as defined below); and
WHEREAS, it is contemplated that upon the scheduled termination of this
Agreement, Aron will sell and the Company will purchase all of Aron’s crude oil,
feedstocks and products inventory held at the Included Locations as set forth
and in accordance with the terms and conditions of the Step-Out Inventory Sales
Agreement (as defined below).
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1.1 Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Acceptable Financial Institution” means a U.S. commercial bank or a foreign
bank with a U.S. branch office, with the respective rating then assigned to its
unsecured and senior long-term debt or deposit obligations (not supported by
third party credit enhancement) by S&P or Moody’s of at least “A” by S&P or “A2”
by Moody’s.

 

 



--------------------------------------------------------------------------------



 



“Actual Month End Crude Volume” has the meaning specified in Section   .
“Actual Month End Product Volume” has the meaning specified in Section   .
“Actual Monthly Crude Run” has the meaning specified in Section 6.4(c).
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.
“Additional Financing Agreement” has the meaning specified in Section 17.2(i).
“Adequate Assurance” has the meaning specified in Section 12.5.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affected Party” has the meaning specified in Section 16.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Aggregate Disposed Asphalt Quantity” means, as of any date, the aggregate
quantity of Asphalt previously disposed of under the Ergon Asphalt Sales
Agreement for which Ergon A&E has received final and complete payment pursuant
to the Ergon Asphalt Sales Agreement, but only if such final and complete
payment has been demonstrated to Aron’s reasonable satisfaction by written
evidence provided by the Company.
“Ancillary Contract” has the meaning specified in Section 19.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred by Aron as a result of the purchase,
movement and storage of Crude Oil or Products undertaken in connection with or
required for purposes of this Agreement (whether or not arising under
Procurement Contracts), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load port charges and fees, pipeline transportation costs, pipeline
transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges

 

2



--------------------------------------------------------------------------------



 



resulting from changes in nominations undertaken to satisfy delivery
requirements under this Agreement), pipeline and other common carrier tariffs,
blending, tankage, linefill and throughput charges, pipeline demurrage,
superfund and other comparable fees, processing fees (including fees for water
or sediment removal or feedstock decontamination), merchandise processing costs
and fees, importation costs, any charges imposed by any Governmental Authority
(including Transfer Taxes (but not taxes on the net income of Aron) and U.S.
Customs and other duties), user fees, fees and costs for any credit support
provided to any pipelines with respect to any transactions contemplated by this
Agreement and any pipeline compensation or reimbursement payments that are not
timely paid by the pipeline to Aron. Notwithstanding the foregoing, (i) Aron’s
hedging costs in connection with this Agreement or the transactions contemplated
hereby shall not be considered Ancillary Costs (but such exclusion shall not
change or be deemed to change the manner in which losses, costs and damages in
connection with hedges and related trading positions are addressed under
Articles 18 and 19 below), (ii) any Product shipping costs of Aron, to the
extent incurred after Aron has removed such Product from the Product Storage
Facilities for its own account, shall not be considered Ancillary Costs and
(iii) any costs and expenses of Supplier’s Inspector shall not be considered
Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority
and (iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
“Asphalt Transfer Completion Date” means the date as of which Ergon A&E has
received final and complete payment of all amounts due to it under the Ergon
Asphalt Sales Agreement, but only if such final and complete payment has been
demonstrated to Aron’s reasonable satisfaction by written evidence provided by
the Company.
“Available Storage and Transportation Facilities” has the meaning specified in
Section 17.2(g).
“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or

 

3



--------------------------------------------------------------------------------



 



substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any agreement between the Company or LOTT and a third
party pursuant to which the Company or LOTT has acquired rights to use any of
the Included Third Party Storage Tanks, the Included Crude Pipelines or the
Included Product Pipelines.
“BS&W” means basic sediment and water.
“Business Day” means any day that is not a Saturday, Sunday, or Bank Holiday.
“Change of Control” means the failure of Guarantor to (a) hold and own, directly
or indirectly, Equity Interests representing at least 51%, on a fully diluted
basis, of the aggregate ordinary voting power of the Company and LOTT or
(b) control the Company and LOTT. For this purpose, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling”, “Controlled”
and “under common Control with” have meanings correlative thereto
“Commencement Date” has the meaning specified in Section 2.3(a).
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks, Included Third Party Crude Storage Tanks and the
Included Crude Pipelines purchased by Aron on the Commencement Date, pursuant to
the Inventory Sales Agreements.
“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreements.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.

 

4



--------------------------------------------------------------------------------



 



“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Party” has the meaning specified in Section 17.2(a).
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nominations” has the meaning specified in Section 5.4(b).
“CPT” means the prevailing time in the Central time zone.
“Crude Delivery Point” means the outlet flange of the Onsite Crude Storage
Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks and the
Included Crude Pipelines owned by the Company or LOTT.
“Crude Oil” means all crude oil that Aron purchases and sells to the Company or
for which Aron assumes the payment obligation pursuant to any Procurement
Contract.
“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
statements from the Included Crude Pipelines.
“Crude Purchase Fee” has the meaning specified in Section   .
“Crude Storage Facilities” means, collectively, the Crude Storage Tanks and the
Included Crude Pipelines.
“Crude Storage Tanks” means any of the Onsite Crude Storage Tanks or Offsite
Crude Storage Tanks.
“Cumulative Estimated Daily Net Settlement Amount” means, as of any day, the sum
of the Daily Settlement Amounts for such date and all prior dates during the
then current month and any prior month for which the Monthly True-up Payment has
not been satisfied.
“Cumulative Interim Paid Amount” means, as of any day, the sum of (i) the most
recent Interim Reset Amount and (ii) the sum of the Interim Payments actually
received by Aron for all days from (and including) the most recent prior Monthly
True-Up Date (or, if no Monthly True-Up Date has yet occurred, the Initial
Delivery Date) to (but excluding) such day.

 

5



--------------------------------------------------------------------------------



 



“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark indicated on Schedule B as the
relevant daily price.
“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to
(a) Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.
“Deemed Ergon Asphalt Quantity” means, as of any date, a quantity equal to the
Starting Ergon Asphalt Quantity minus the Aggregate Disposed Asphalt Quantity as
of such date.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred
(200) basis points and (ii) the maximum rate of interest permitted by Applicable
Law.
“Defaulting Party” has the meaning specified in Section 18.2.
“Deferred Portion” has the meaning specified in the Lion Oil Inventory Sales
Agreement.
“Deferred Interim Payment Amount” means, as of any time, $********, except that,
until the date that is 120 days after the Commencement Date, the Deferred
Interim Payment Amount shall be $******** at any time that all of the Specified
Cargo Procurement Conditions are satisfied.
“Definitive Commencement Date Value” means the sum of the Lion Oil Definitive
Commencement Date Value and the LOTT Definitive Commencement Date Value.
“Delivery Date” means any applicable 24-hour period.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co.
“Designated Cargo Contract” means the contract listed on Schedule BB.
“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring at the relevant Offsite Crude Storage Tanks, Included Third Party
Storage Tanks or other upstream point, regardless of whether such delivery is
via a pipeline that is not an Included Crude Pipeline or is pursuant to a
Procurement Contract with delivery via an Included Crude Pipeline.

 

6



--------------------------------------------------------------------------------



 



“Disposed Quantity” has the meaning specified in Section   .
“Disposition Amount” has the meaning specified in Section   .
“Early Termination Date” has the meaning specified in Section 3.2.
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Equity Interests” means, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Ergon Asphalt Sales Agreement” means that certain Asphalt Sales Agreement
entered into as of April 29, 2011, between the Company and Ergon Asphalt &
Emulsions, Inc. (“Ergon A&E”).
“Estimated Commencement Date Value” means the sum of the Lion Oil Estimated
Commencement Date Value and the LOTT Estimated Commencement Date Value.
“Estimated Gathering Tank Injections” means, for any day, the aggregate quantity
of Barrels of oil injected into the Gathering Tanks, calculated as, the
inventory at the end of the day as referred to on Schedule H hereto from the
Local Tank Gauge Report minus the ending inventory for Tank 192, 2002, 125, and
170, minus the inventory at the beginning of the day from the Local Tank Gauge
Report, minus the beginning inventory for Tank 192, 2002, 125, and 170 plus the
aggregate daily flow through meters H, M and Big Heart #3, and any additional
meters as mutually agreed upon by the Company and Aron.
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section   .

 

7



--------------------------------------------------------------------------------



 



“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excess Cumulative Amount” means, for any period starting on a Monthly True-Up
Date (or, if no Monthly True-up Date has occurred, on the Initial Delivery Date)
to (but excluding) the next Monthly True-Up Date, the excess, if any of
Cumulative Interim Paid Amount as of the day prior to the start of such period
minus the Gross Monthly Payment Amount for the month to which such first Monthly
True-Up Date relates or, if there is no such excess, then zero.
“Excess LC Amount” means the amount described on Schedule CC.
“Excess LC Fee” means, for any month, the product of (i) Excess LC Amount for
such month, (ii) the Excess LC Rate and (iii) a fraction with a numerator equal
to the number of days in such month and a denominator equal to 365.
“Excess LC Rate” means, for any month, the rate described on Schedule CC.
“Excluded Materials” means any refined petroleum products other than those that
are Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Existing Financing Agreements” mean the Financing Agreements listed on
Schedule DD.
“Expiration Date” has the meaning specified in Section 3.1.
“Fed Funds Rate” means, for any Notification Date, the rate set forth in
H.15(519) or in H.15 Daily Update for the most recently preceding Business Day
under the caption “Federal funds (effective)”; provided that if no such rate is
so published for any of the immediately three preceding Business Days, then such
rate shall be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged by each of three leading brokers of U.S. dollar
Federal funds transactions prior to 9:00 a.m., CPT, on that day, which brokers
shall be selected by Aron in a commercially reasonable manner. For purposes
hereof, “H.15(519)” means the weekly statistical release designated as such, or
any successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means the letter executed by the Guarantor and Aron prior to the
Commencement Date specifying the amounts of the Annual Fee, the Level One Fee,
the Level Two Fee and the Second Level Two Fee.

 

8



--------------------------------------------------------------------------------



 



“Financing Agreement” means any credit agreement, indenture or other financing
agreement under which the Guarantor or any of its subsidiaries (including the
Company and LOTT) may incur or become liable for indebtedness for borrowed money
(including capitalized lease obligations and reimbursement obligations with
respect to letters of credit) but only if the covenants thereunder limit or
otherwise apply to any of the business, assets or operations of the Company or
LOTT.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Procurement Contract, whether as a
result of Force Majeure as defined above, “force majeure” as defined in such
Procurement Contract, breach of contract by such Third Party Supplier or any
other reason, shall constitute an event of Force Majeure for Aron under this
Agreement with respect to the quantity of Crude Oil subject to that Procurement
Contract.
“GAAP” means generally accepted accounting principles in the United States.
“Gathering Tanks” means any of the gathering tanks identified and described on
Schedule E.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Gross Monthly Payment Amount” means, for any month, an amount equal to the
Monthly True-up Amount for that month minus the amount under clause (a)(i) of
Section 10.2 included in such Monthly True-up Amount.
“Guarantee” means the Guaranty, dated as of the Commencement Date, from the
Guarantor provided to Aron in connection with this Agreement and the
transactions contemplated hereby, in a form and in substance satisfactory to
Aron.

 

9



--------------------------------------------------------------------------------



 



“Guarantor” means Delek US Holdings, Inc.
“Included Crude Pipelines” means, the pipelines or sections thereof as further
described on Schedule V, as such schedule may, from time to time, be amended by
the Parties.
“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, Product Storage Tanks, Included Product Pipelines and Included
Third Party Storage Tanks.
“Included Product Pipelines” means the pipelines or sections thereof as further
described on Schedule W, as such schedule may, from time to time, be amended by
the Parties.
“Included Third Party Crude Storage Tanks” means any of the storage tanks
identified and described on Schedule E.
“Included Third Party Product Storage Tanks” means any of the tanks, salt wells
or pipelines identified and described on Schedule E.
“Included Third Party Storage Tanks” means the Included Third Party Crude
Storage Tanks and Included Third Party Product Storage Tanks.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Initial Delivery Date” means the Delivery Date occurring on May 1, 2011.
“Initial Estimated Yield” has the meaning specified in Section   .
“Interim Payment” has the meaning specified in Section 10.1.
“Interim Reset Amount” means (i) zero, for the period from the Initial Delivery
Date to and including the initial Monthly True-Up Date and (ii) the applicable
Excess Cumulative Amount for the period from the first day following a Monthly
True-Up Date to (but excluding) the next Monthly True-Up Date.
“Inventory Sales Agreements” means the Lion Oil Inventory Sales Agreement and
the LOTT Inventory Sales Agreement
“Latest Commencement Date” has the meaning specified in Section 2.3(a).
“LC Available Amount” means, as of any time, the then current aggregate
available amount under all Qualified LCs then held by Aron pursuant to
Section 12.4(b) below; provided that if and for so long as a Letter of Credit
ceases to be a Qualified LC, the available amount thereof shall not be included
in the LC Available Amount.

 

10



--------------------------------------------------------------------------------



 



“LC Default” means, with respect to a Letter of Credit, the occurrence of any of
the following events at any time: (a) the issuer of such Letter of Credit ceases
to be an Acceptable Financial Institution; (b) the issuer of the Letter of
Credit shall fail to comply with or perform its obligations under such Letter of
Credit; (c) the issuer of such Letter of Credit shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of, such
Letter of Credit; (d) such Letter of Credit is to expire within twenty
(20) Business Days or (e) the issuer of such Letter of Credit becomes Bankrupt.
“LC Threshold Amount” means, as of any time, the then current LC Available
Amount.
“Letter of Credit” means an irrevocable, transferable standby letter of credit
issued by an Acceptable Financial Institution in favor of Aron and provided by
the Company to Aron pursuant to and otherwise satisfying the requirements of
Section 12.4(b) below, in a form and in substance satisfactory to Aron.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Lion Oil Definitive Commencement Date Value” has the meaning specified in the
Lion Oil Inventory Sales Agreement.
“Lion Oil Estimated Commencement Date Value” has the meaning specified in the
Lion Oil Inventory Sales Agreement.
“Lion Oil Inventory Sales Agreement” means the inventory sales agreement, dated
as of the Commencement Date, between the Company and Aron, pursuant to which the
Company is selling and transferring to Aron a specified portion of the
Commencement Date Volumes for a specified percentage of the Commencement Date
Purchase Value, free and clear of all liens, claims and encumbrances of any kind
other than Permitted Liens.
“Liquidated Amount” has the meaning specified in Section 18.2(f).
“Long Product FIFO Price” means the price so listed on Schedule B.
“LOTT Definitive Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Estimated Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.

 

11



--------------------------------------------------------------------------------



 



“LOTT Inventory Sales Agreement” means the inventory sales agreement, dated as
of the Commencement Date, between LOTT and Aron, pursuant to which LOTT is
selling and transferring to Aron a specified portion of the Commencement Date
Volumes for a specified percentage of the Commencement Date Purchase Value, free
and clear of all liens, claims and encumbrances of any kind other than Permitted
Liens.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron,
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Guarantor, the Company and its Subsidiaries taken
as a whole; (ii) the ability of the Company to fully and timely perform its
obligations; (iii) the legality, validity, binding effect or enforceability
against the Company of any of the Transaction Documents; or (iv) the rights and
remedies available to, or conferred upon, Aron hereunder; provided that none of
the following changes or effects shall constitute a “Material Adverse Effect”:
(1) changes, or effects arising from or relating to changes, of Laws, that are
not specific to the business or markets in which the Company operates;
(2) changes arising from or relating to, or effects of, the transactions
contemplated by this Agreement or the taking of any action in accordance with
this Agreement; (3) changes, or effects arising from or relating to changes, in
economic, political or regulatory conditions generally affecting the U.S.
economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4) changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants; and (5) changes
arising from or relating to, or effects of, any seasonal fluctuations in the
business, except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by meter
readings and/or meter tickets for that Delivery Date and tank gaugings conducted
at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by meter readings
and/or meter tickets for that Delivery Date and tank gaugings conducted at the
beginning and end of such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section   .
“Monthly Crude Forecast” has the meaning specified in Section 5.2(a).

 

12



--------------------------------------------------------------------------------



 



“Monthly Crude Oil True-Up Amount” has the meaning as provided for on
Schedule C.
“Monthly Crude Payment” has the meaning specified in Section   .
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per barrel specified in the related
Procurement Contracts under which Aron acquired such barrels in such Month.
“Monthly Crude Receipts” means, for any month, the aggregate quantity of Barrels
of Crude Oil for which Aron is invoiced by counterparties (whether Third Party
Suppliers, the Company or Affiliates of the Company) under Procurement Contracts
with respect to Crude Oil quantities delivered during such month.
“Monthly Excluded Transaction Fee” has the meaning specified in Section   .
“Monthly Product Price” means, for each Pricing Group, the price payable by Aron
to the Company equal to the applicable Pricing Benchmark for such Pricing Group
for the applicable month.
“Monthly Product Sale Adjustment” has the meaning specified in Section   .
“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.
“Monthly True-up Amount” has the meaning specified in Section 10.2(a).
“Monthly True-Up Date” means, for any month, the Business Day on which the
Monthly True up Amount for the immediately preceding month is due.
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.
“Moody’s” means Moody’s Investors Service, Inc., including any official
successor to Moody’s.
“MTD Performance Report” has the meaning specified in Section   .
“Net Crude Sales Volume” has the meaning specified in Section   .
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.

 

13



--------------------------------------------------------------------------------



 



“Non-Affected Party” has the meaning specified in Section 16.1.
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding basic sediment and water and free water, corrected for the observed
temperature to 60° F.
“Obligations” has the meaning specified in Section 17.2.
“Offsite Crude Storage Tanks” means the tanks owned by the Company or LOTT
located outside the Refinery that store Crude Oil, as further described on
Schedule E.
“Offsite Product Storage Tanks” means any of the tanks, salt wells or pipelines
owned by the Company or LOTT located outside the Refinery, that store or
transport Products, as further described on Schedule E.
“Onsite Crude Storage Tanks” means any of the tanks at the Refinery that store
Crude Oil, listed on Schedule E.
“Onsite Product Storage Tanks” means the tanks, salt wells or pipelines located
at the Refinery that store or transport Products, listed on Schedule E.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Facilities for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.
“Other Barrels” means, with respect to any Delivery Month, any Crude Oil
purchased by the Company or LOTT that is not being sold to Aron under a
Procurement Contract, but is expected to be delivered and transferred to Aron at
a Crude Intake Point during such Delivery Month.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Per Barrel Adjustment” means the amounts described in Section 7.8 and set forth
on Schedule K.
“Permitted Lien(s)” means (a) (i) liens on real estate for real estate taxes,
assessments, sewer and water charges and/or other governmental charges and
levies not yet delinquent and (ii) liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside; (b) liens of mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith, if
such reserve or appropriate provision, if any, as shall be required by GAAP
shall have been made therefore; (c) liens incurred in the ordinary course of
business in connection with worker’s compensation and unemployment insurance or
other types of social security benefits; and (d) liens securing rental, storage,
throughput, handling or other fees or charges owing from time to time to
eligible carriers, solely to the extent of such fees or charges.

 

14



--------------------------------------------------------------------------------



 



“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any Included Crude Pipeline or
Included Product Pipeline, the date and time by which a shipper on such Included
Crude Pipeline or Included Product Pipeline, as applicable, is required to
provide its nominations to the entity that schedules and tracks Crude Oil and
Products in such Included Crude Pipeline or Included Product Pipeline, as
applicable for the next shipment period for which nominations are then due.
“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on
Schedule B.
“Pricing Group” means any of the refined petroleum product groups listed as a
pricing group on Schedule P.
“Procurement Contract” means any procurement contract entered into by Aron for
the purchase of Crude Oil to be processed at the Refinery, which may be either a
contract with any seller of Crude Oil (other than the Company or any Affiliate
of the Company) or a contract with the Company (or such other contract as the
Parties may deem to be a Procurement Contract for purposes hereof); provided
that a Procurement Contract involving an exchange of one grade or location of
Crude Oil for another grade and/or location of Crude Oil shall consist of two
related contracts, one of which shall provide for the purchase of Crude Oil by
Aron from a seller (which may be a third party, the Company or an Affiliate of
the Company) and the other of which shall provide for the exchange by Aron with
a party (which may or may not be the seller under the first contract) for Crude
Oil of a different grade and/or at a different location, and which may or may
not be of an equal quantity of Crude Oil (collectively, an “Exchange Procurement
Contract”).
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which LOTT assigns to Aron all rights and
obligations under a contract between a third party seller and LOTT and Aron
assumes such rights and obligations thereunder, subject to terms satisfactory to
Aron providing for the automatic reassignment thereof to LOTT in connection with
the termination of this Agreement, with the result that such contract becomes a
Procurement Contract hereunder.
“Product” means any of the refined petroleum products listed on Schedule A, as
from time to time amended by mutual agreement of the Parties.
“Product Cost” has the meaning specified in Section   .

 

15



--------------------------------------------------------------------------------



 



“Product Group” means a group of Products as specified on Schedule P.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Facilities” means, collectively, the Product Storage Tanks, the
Included Product Pipelines and the Included Third Party Product Storage Tanks.
“Product Storage Tanks” means any of the Onsite Product Storage Tanks or Offsite
Product Storage Tanks.
“Products Delivery Point” means the inlet flange of the Onsite Product Storage
Tanks.
“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.
“Projected Monthly Run Volume” has the meaning specified in Section   .
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.
“Qualified LC” means a Letter of Credit as to which no LC Default has occurred
and is continuing.
“Reduced Fee Barrels” has the meaning specified in Section   .
“Refinery” means the petroleum refinery located in El Dorado, Arkansas owned and
operated by the Company.
“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery facilities, pipelines, tanks and
associated facilities owned and operated by the Company which constitute the
Storage Facilities.

 

16



--------------------------------------------------------------------------------



 



“Remaining Annual Fee” means an amount equal to the aggregate Annual Fee that
would have become due for the period commencing on the date on which this
Agreement is terminated under Section 18.2 below and ending on the Expiration
Date.
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company or LOTT, as applicable, shall have provided
Aron with full and unimpaired right to the Company’s or LOTT’s (or their
Affiliates’), as applicable, rights to use the Included Crude Pipelines,
Included Product Pipelines, Crude Storage Tanks, Product Storage Tanks and
Included Third Party Storage Tanks.
“Revised Estimated Yield” has the meaning specified in Section   .
“S&P” means Standard & Poor’s Rating Services Group, a division of The
McGraw-Hill Companies, Inc., including any official successor to S&P.
“Second Level Two Fee” means the amount set forth as the “Second Level Two Fee”
in the Fee Letter.
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Specified Cargo Procurement Conditions” mean the following conditions:
(i) LOTT has used its commercially reasonable efforts to arrange for title to
the Crude Oil procured by LOTT under the Designated Cargo Contract to be
transferred to Aron at the intake flange of the LOOP system and, having made
such efforts, LOTT has been unable to implement such title transfer arrangement;
(ii) LOTT has retained title to all Crude Oil procured by LOTT under the
Designated Cargo Contract at all times and at all points after such Crude Oil
was delivered to LOTT under the Designated Cargo Contract until such title is
transferred to Aron at a point downstream of the intake flange of the LOOP
System and during such period such Crude Oil shall be subject to Aron’s liens
under Section 17.2(o) below; and
(iii) LOTT has continued to be required to maintain, or a cause to be
maintained, letters of credit in favor the seller under the Designated Cargo
Contract.
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron and the
Company (i) which is a rate swap transaction, swap option, basis swap, forward
rate transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection

 

17



--------------------------------------------------------------------------------



 



transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) that is currently, or in the future
becomes, recurrently entered into the financial markets (including terms and
conditions incorporated by reference in such agreement) and that is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, or economic indices or measures of economic risk or
value, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this agreement or the relevant
confirmation.
“Starting Ergon Asphalt Quantity” means the quantity of Asphalt equal to the
“Asphalt Inventory” as defined in the Stock Purchase Agreement.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
substantially in the form of Schedule R hereto, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement and any other terms agreed
to by the parties thereto.
“Stock Purchase Agreement” means the stock purchase agreement, among Ergon,
Inc., the Company and the Guarantor, dated as of March 17, 2011, as from time to
time amended, pursuant to which the Guarantor acquired 4,450,000 shares of the
Company’s common stock from Ergon, Inc.
“Storage Facilities” mean the storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company,
LOTT or any other subsidiary of the Company including the Crude Storage Tanks,
the Product Storage Tanks, any pipelines owned or operated by the Company or its
subsidiaries, and the land, piping, marine facilities, truck facilities and
other facilities related thereto, together with existing or future modifications
or additions, which are excluded from the definition of Refinery or Refinery
Facilities. In addition, the term “Storage Facilities” includes any location
where a storage facility is used by the Company or LOTT to store or throughput
Crude Oil or Products except those storage, loading and offloading facilities
owned, operated, leased or used pursuant to a contractual right of use by the
Company or LOTT which are used exclusively to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, among the Company, LOTT, El Dorado Pipeline Company,
Magnolia Pipeline Company and Aron, pursuant to which the Company, LOTT, El
Dorado Pipeline Company and Magnolia Pipeline Company shall grant to Aron an
exclusive right to use the Storage Facilities in connection with this Agreement.
“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner at Aron’s own cost and expense that is acting as an agent for
Aron or that (1) is a licensed Person who performs sampling, quality analysis
and quantity determination of the Crude Oil and Products purchased and sold
hereunder, (2) is not an Affiliate of any Party and (3) in the reasonable
judgment of Aron, is qualified and reputed to perform its services in accordance
with applicable law and industry practice, to perform any and all inspections
required by Aron.

 

18



--------------------------------------------------------------------------------



 



“Tank Maintenance” has the meaning specified in Section   .
“Target Month End Crude Volume” has the meaning specified in Section   .
“Target Month End Product Volume” has the meaning specified in Section   .
“Tax” or “Taxes” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 19.2(a).
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Date Value until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-Out
Inventory Sales Agreement attached hereto as Schedule R).
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract including any counterparty to any exchange agreement that is a
component of a Procurement Contract (other than LOTT, the Company or any other
Affiliate of the Company).
“Transaction Document” means any of this Agreement, the Marketing and Sales
Agreement, the Inventory Sales Agreements, the Storage Facilities Agreement, the
Step-Out Inventory Sales Agreements, the Required Storage and Transportation
Arrangements and any other agreement or instrument contemplated hereby or
executed in connection herewith.
“Volume Cap for Reduced Crude Fee” means, for any month, fifteen thousand
(15,000) Barrels per day multiplied by the number of calendar days in such
month.
“Volume Cap for Waived Crude Fee” means, for any month, fifteen thousand
(15,000) Barrels per day multiplied by the number of calendar days in such
month.

 

19



--------------------------------------------------------------------------------



 



“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the NSV of Crude Oil in the Crude Storage Tanks or
Products in the Product Storage Tanks, which for each quarter-end shall be based
on manual gauge readings of each Crude Storage Tank or Product Storage Tank as
at the end of such quarter.
“Waived Fee Barrels” has the meaning specified in Section   .
1.2 Construction of Agreement.
(a) Unless otherwise specified, reference to, and the definition of any document
(including this Agreement) shall be deemed a reference to such document as may
be, amended, supplemented, revised or modified from time to time.
(b) Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
(c) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(d) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(e) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(f) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(g) A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(h) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(i) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.
(j) Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.

 

20



--------------------------------------------------------------------------------



 



(k) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2
CONDITIONS TO COMMENCEMENT
2.1 Conditions to Obligations of Aron. The obligations of Aron contemplated by
this Agreement shall be subject to satisfaction by the Company of the following
conditions precedent on and as of the Commencement Date:
(a) The Inventory Sales Agreements shall have been duly executed and delivered
by the Company and LOTT, as applicable, and, pursuant thereto, the Company and
LOTT shall have transferred to Aron on the Commencement Date, all their
respective right, title and interest in and to the Commencement Date Volumes,
free and clear of all liens, other than Permitted Liens;
(b) The Parties shall have agreed to the form and substance of the Step-Out
Inventory Sales Agreement (which form is attached hereto as Schedule R);
(c) The Guarantee shall have been duly executed and delivered to Aron in a form
and in substance satisfactory to Aron;
(d) The Stock Purchase Agreement shall have been duly executed and the “Closing”
contemplated thereunder shall have occurred;
(e) The Guarantor shall have duly executed the Fee Letter;
(f) Aron shall have confirmed to its satisfaction that, as of the Commencement
Date, each of the Existing Financing Agreements contains provisions that
(i) recognize the respective rights and obligations of the Parties under this
Agreement and the other Transaction Documents, (ii) confirm that this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby do not and will not conflict with or violate any terms and conditions of
such Existing Financing Agreement and (iii) recognize that Aron is the owner of
Crude Oil and Products to the extent contemplated hereby and by the other
Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Existing Financing Agreement, other than
Permitted Liens;
(g) Aron shall have received final approvals from relevant internal committees;

 

21



--------------------------------------------------------------------------------



 



(h) To the extent deemed necessary or appropriate by Aron, acknowledgements
and/or releases (including without limitation, amendments or termination of UCC
financing statements), in form and substance satisfactory to Aron, shall have
been duly executed by lenders or other creditors that are party to Existing
Financing Agreements, confirming the release of any lien in favor of such lender
or other creditor that might apply to or be deemed to apply to any Crude Oil
and/or Products of which Aron is the owner as contemplated by this Agreement and
the other Transaction Documents and agreeing to provide Aron with such further
documentation as it may reasonably request in order to confirm the foregoing;
(i) The Company shall have duly executed and delivered the Storage Facilities
Agreement, as set forth on Schedule AA hereto, and provided Aron satisfactory
documentation that it or its Affiliate has secured, for the benefit of Aron,
full, unencumbered storage and usage rights of the Crude Storage Tanks and the
Product Storage Tanks;
(j) The Required Storage and Transportation Arrangements shall have been duly
executed by the Company (and its Affiliates, if appropriate) and all third
parties thereto;
(k) The Company shall have duly executed and delivered the Marketing and Sales
Agreement, as set forth on Schedule X hereto;
(l) The Company shall have delivered to Aron a certificate signed by the
principal executive officer of the Company certifying as to incumbency, board
approval and resolutions, other matters;
(m) The Company shall have delivered to Aron an opinion of counsel, in form and
substance satisfactory to Aron, covering such matters as Aron shall reasonably
request, including: good standing; existence and due qualification; power and
authority; due authorization and execution; enforceability of the Transaction
Documents and the Guarantee; no conflicts including with respect to the Existing
Financing Agreements and the Stock Purchase Agreement;
(n) No action or proceeding shall have been instituted nor shall any action by a
Governmental Authority be threatened, nor shall any order, judgment or decree
have been issued or proposed to be issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;
(o) There must not have been any event or series of events which has had or
would reasonably be expected to have a Material Adverse Effect (as defined under
the Stock Purchase Agreement);
(p) The Company shall have delivered to Aron insurance certificates evidencing
the effectiveness of the insurance policies set forth on Schedule F or, in the
alternative, provided Aron with reasonable evidence that it has otherwise
complied with Article 15 below, together with a further undertaking to deliver
such insurance certificates to Aron promptly after the Commencement Date;

 

22



--------------------------------------------------------------------------------



 



(q) The Company shall have complied in all material respects with all covenants
and agreements hereunder that it is required to comply with on or before the
Commencement Date;
(r) All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct in all material
respects on and as of the Commencement Date; and
(s) The Company shall have delivered to Aron such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein, including UCC-1 financing statements reflecting Aron as
owner of all Crude Oil in the Crude Storage Tanks and all Products in the
Product Storage Tanks on and as of the Commencement Date.
2.2 Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:
(a) Aron shall have duly executed and delivered the Inventory Sales Agreements,
as set forth on Schedules Y and Z, and Aron shall have paid the respective
portions of the Commencement Date Purchase Value to the Company and LOTT that
are due on the Commencement Date;
(b) Aron shall have duly executed and delivered the Storage Facilities
Agreement, as set forth on Schedule AA;
(c) Aron shall have duly executed and delivered the Marketing and Sales
Agreement, as set forth on Schedule X;
(d) The Parties shall have agreed to the pricing method to be used and the form
and substance of the Step-Out Inventory Sales Agreement (which form is attached
hereto as Schedule R);
(e) Aron shall have duly executed the Fee Letter;
(f) All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct in all material respects on and as of the
Commencement Date;
(g) Aron shall have complied in all material respects with all covenants and
agreements hereunder that it is required to comply with on or before the
Commencement Date; and

 

23



--------------------------------------------------------------------------------



 



(h) Aron shall have delivered to the Company such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein;
(i) The Stock Purchase Agreement shall have been duly executed and the “Closing”
contemplated thereunder shall have occurred, and the transactions (other than
the transactions contemplated hereby) necessary for the financing of the
consummation by the Company and its Affiliates of the transactions contemplated
by the Stock Purchase Agreement shall have been consummated; and
(j) Aron shall have delivered satisfactory evidence of its federal form 637
license and any applicable reseller sales tax exemption certificate(s).
2.3 Commencement Date.
(a) Subject to the satisfaction of the conditions set forth in Sections 2.1 and
2.2, the “Commencement Date” shall be April 29, 2011 or, if the Parties agree to
a later date, then such later date (the “Latest Commencement Date”).
(b) If the Commencement Date has not occurred on or before the Latest
Commencement Date, this Agreement shall terminate on the first Business Day
following the Latest Commencement Date. In such case, all obligations of the
Parties hereunder shall terminate, except for the obligations set forth in
Article 2, Article 20, Article 21 and Article 23 and any obligation under the
last sentence of this Section 2.3(b); provided, however, that nothing herein
shall relieve any Party from liability for the breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement. Without limiting the foregoing, if the Fee Letter has been executed
by Guarantor and Aron on or before the Latest Commencement Date and if the
failure of the Commencement Date to occur on or before the Latest Commencement
Date is due to (i) any breach by the Company of its obligations hereunder,
including its obligations under clause (c) below or (ii) the failure of any of
the conditions contained in Section 2.1 to be satisfied on or before the Latest
Commencement Date for any reason whatsoever, then the Company shall be obligated
to reimburse Aron for any losses, costs and damages incurred or realized by Aron
as a result of the termination of this Agreement, including any such losses,
costs or damages incurred or realized as a result of Aron’s terminating,
liquidating, maintaining, obtaining or reestablishing any hedge or related
trading positions in connection with such termination.
(c) From and after the Effective Date, the Company shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied on or prior to the Latest Commencement Date and Aron shall use
commercially reasonable efforts to cause each of the conditions referred to in
Section 2.2 to be satisfied on or prior to the Latest Commencement Date.

 

24



--------------------------------------------------------------------------------



 



(d) The Parties acknowledge and agree that some of the Schedules contemplated
hereby are (i) not attached to this Agreement as of the Effective Date or
(ii) are attached in draft form. Between the Effective Date and the Commencement
Date, the Parties shall cooperate, in good faith, to prepare and finalize the
form and content of such Schedules, to the extent possible and, on the
Commencement Date, will execute such amendment or other instrument as each Party
deems reasonably necessary to cause each such Schedule be incorporated as an
attachment to this Agreement as contemplated by the terms hereof. For any
Schedules outstanding as of the Commencement Date, the Parties shall cooperate,
in good faith, to prepare and finalize the form and content of such outstanding
Schedules and will endeavor in good faith to execute an amendment no later than
sixty (60) days after the Commencement Date and, after such date, the Parties
agree to cooperate to update and amend the Schedules and this Agreement to
accommodate changes in the assets and configurations of the Refinery Storage
Facility, the Crude Delivery Point, the Products Delivery Point or any other
similar term hereunder.
(e) The Company Parties agree that, by executing this Agreement, they are
accepting and agreeing to, and shall be bound by, the terms of the Fee Letter as
if they were parties thereto.
ARTICLE 3
TERM OF AGREEMENT
3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 2.3(b) and Section 3.2, shall continue for a period starting
at 00:00:01 a.m., CPT on the Commencement Date and ending at 11:59:59 p.m., CPT
on April 30, 2014 (the “Term”; the last day of such Term being herein referred
to as the “Expiration Date.”
3.2 Early Termination. The Parties may mutually agree in writing to terminate
this Agreement prior to the Expiration Date (but are under no obligation to do
so). If any early termination is agreed to by the Parties, the effective date of
such termination shall be the “Early Termination Date.”
3.3 [Reserved.]
3.4 Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 19.
ARTICLE 4
COMMENCEMENT DATE TRANSFER
4.1 Transfer and Payment on the Commencement Date. The Commencement Date Volumes
shall be sold and transferred and payment of the Estimated Commencement Date
Value made as provided in the Inventory Sales Agreements.
4.2 Post-Commencement Date Reconciliation and True-up. Determination and payment
of the Definitive Commencement Date Value shall be made as provided in the
Inventory Sales Agreements.

 

25



--------------------------------------------------------------------------------



 



ARTICLE 5
PURCHASE AND SALE OF CRUDE OIL
5.1 Sale of Crude Oil. On and after the Initial Delivery Date through the end of
the Term, and subject to (a) Aron’s ability to procure Crude Oil in accordance
with the terms hereof, (b) its receipt of Crude Oil under Procurement Contracts
and (c) the Company’s maintenance of the Base Agreements and Required Storage
and Transportation Arrangements and compliance with the terms and conditions
hereof, Aron will endeavor, in a commercially reasonable manner, to enter into
Procurement Contracts that will accommodate, in the aggregate, monthly
deliveries of Crude Oil up to ********** Barrels per day and the Company agrees
to purchase and receive from Aron all such Crude Oil as provided herein and
subject to the terms and conditions hereof. Aron shall, in accordance with the
terms and conditions hereof, be the exclusive owner of Crude Oil in the Crude
Storage Tanks.
5.2 Monthly Forecasts and Projections.
(a) Before the Contract Cutoff Date in any Nomination Month, the Company shall
provide Aron with a written forecast of the Refinery’s anticipated Crude Oil
requirements for the related Delivery Month (each, a “Monthly Crude Forecast”).
(b) [Reserved.]
(c) The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or if it is necessary to delay any
previously scheduled pipeline nominations.
(d) The Parties acknowledge that the Company is solely responsible for providing
the Monthly Crude Forecast and for making any adjustments thereto, and the
Company agrees that all such forecasts and projections shall be prepared in good
faith, with due regard to all available and reliable historical information and
the Company’s then-current business prospects, and in accordance with such
standards of care as are generally applicable in the U.S. oil refining industry.
The Company acknowledges and agrees that (i) Aron shall be entitled to rely and
act upon all such forecasts and projections and shall not be deemed in breach
hereof to the extent any such breach or alleged breach is attributable to its
having acted or relied thereon, and (ii) Aron shall not have any responsibility
to make any investigation into the facts or matters stated in such forecasts or
projections.

 

26



--------------------------------------------------------------------------------



 



5.3 Procurement of Crude Oil.
(a) As of the Commencement Date, Procurement Contracts shall consist of (i) such
Procurement Contracts as LOTT and Aron may have entered into and (ii) such
Procurement Contracts with certain Third Party Suppliers as shall have been
novated from LOTT to Aron, in each case providing for the purchase of Crude Oil
to be processed at the Refinery for April or May 2011. In connection with such
novated Procurement Contracts, the parties acknowledge that, concurrently with
the effectiveness of such novations, Aron and LOTT entered into transactions
identical to the novated Procurement Contracts (the “Back-to-Back Contracts”),
except with Aron as seller thereunder and certain other modifications as
specified in a letter agreement between Aron and LOTT, dated April 27, 2011. The
parties further acknowledge and agree that, as a result of such novated
Procurement Contracts, the Back-to-Back Contracts and the terms of the LOTT
Inventory Sales Agreement, (i) from and after the effectiveness of such
novations to the Inventory Measurement Time under the LOTT Inventory Sales
Agreement, all Crude Oil delivered under the novated Procurement Contracts and
the Back-to-Back Contracts shall have been or shall be transferred from the
relevant Third Party Supplier to Aron and then from Aron to LOTT and (ii) from
and after the Inventory Transfer Time under the LOTT Inventory Sales Agreement
to the Inventory Measurement Time under the LOTT Inventory Sales Agreement, all
such Crude Oil that is held or received at any of the Inventory Transfer
Locations shall be transferred by LOTT to Aron under and in accordance with the
terms of the LOTT Inventory Sales Agreement.
(b) From time to time during the Term of this Agreement (and subject to Section
5.3(g) below), the Company may propose that an additional Procurement Contract
be entered into, including any such additional Procurement Contract as may be
entered into in connection with the expiration of an outstanding Procurement
Contract. If the Parties mutually agree to seek additional Procurement
Contracts, then the Company shall endeavor to identify quantities of Crude Oil
that may be acquired on a spot or term basis from one or more Third Party
Suppliers. The Company may negotiate with any such Third Party Supplier
regarding the price and other terms of such potential additional Procurement
Contract. The Company shall have no authority to bind Aron to, or enter into on
Aron’s behalf, any additional Procurement Contract or Procurement Contract
Assignment, and the Company shall not represent to any third party that it has
such authority. If the Company has negotiated an offer from a Third Party
Supplier for an additional Procurement Contract (and if relevant, Procurement
Contract Assignment) that the Company wishes to be executed, the Company shall
apprise Aron in writing (which may be via email) of the terms of such offer,
Aron shall promptly determine and advise the Company as to whether Aron consent
to accept such offer. If Aron indicates its consent to accept such offer, then
Aron shall promptly endeavor to formally communicate its acceptance of such
offer to the Company and such Third Party Supplier so that the Third Party
Supplier and Aron may enter into a binding additional Procurement Contract (and
if relevant, Procurement Contract Assignment) provided that any additional
Procurement Contract (and, if relevant, related Procurement Contract Assignment)
shall require Aron’s express agreement and Aron shall not have any liability
under or in connection with this Agreement if for any reason it, acting in good
faith, does not agree to any proposed additional Procurement Contract or related
Procurement Contract Assignment.
(c) If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.

 

27



--------------------------------------------------------------------------------



 



(d) Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass to Aron, (i) if delivered under a Procurement Contract with a Third
Party Supplier, from such Third Party Supplier as provided in the relevant
Procurement Contract, (ii) if delivered under a Procurement Contract with the
Company or LOTT, from the Company or LOTT as provided in the relevant
Procurement Contract and (iii) if not delivered under a Procurement Contract
(and whether such delivery is via an Included Crude Pipeline or another crude
pipeline), from the Company as the crude oil passes the Crude Intake Point. The
Parties acknowledge that the consideration due from Aron to the Company for any
crude oil that is not delivered under a Procurement Contract will be reflected
in the Monthly True-up Amounts determined following delivery and in accordance
with Schedule C.
(e) [Reserved.]
(f) So long as the Specified Cargo Procurement Conditions are fully satisfied
and no Default or Event of Default has occurred and is continuing with respect
to the Company or LOTT, LOTT shall, with respect to any payment due from Aron to
LOTT for any Crude Oil originally sourced under the Designated Cargo Contract
and acquired by Aron from LOTT under Section 5.3(g) below, instruct Aron to pay
to the seller under such Designated Cargo Contract, for LOTT’s account, such
payment (or a portion thereof up to the amount due to seller) in settlement of
the amount due from LOTT to seller for such Crude Oil. Such payments can be
directed with respect to any portion of an original cargo quantity to the extent
that Aron has verified receipt thereof at the delivery point specified in
Section 5.3(g).
(g) On or before the date that is 120 days after the Commencement Date and so
long as the Specified Cargo Procurement Conditions are fully satisfied and no
Default or Event of Default has occurred and is continuing with respect to the
Company or LOTT, and regardless of whether a relevant Procurement Contract has
been entered into, Aron will purchase from LOTT any Crude Oil acquired by LOTT
under the Designated Cargo Contract at the time such Crude Oil passes the intake
flange of the Magnolia Pipeline and at a price per barrel equal to the price per
barrel paid by LOTT for such Crude Oil under the Designated Cargo Contract, with
payment by Aron to be made on the later of 2 Business Days after verification of
receipt at such delivery point or on such date as corresponds to LOTT’s payment
for such Crude Oil under the Designated Cargo Contract and, unless no cargoes
remain to be delivered under the Designated Cargo Contract, in accordance with
LOTT’s instructions provided pursuant to Section 5.3(f) above.
(h) Unless otherwise agreed by Aron (in its discretion), the Company and LOTT
covenant and agree that (i) they will use commercially reasonable efforts to
enter into Exchange Procurement Contract during any month so as to eliminate any
volume imbalance and (ii) the sole purpose and intent of any such Exchange
Procurement Contract shall be to, directly or indirectly, procure Crude Oil to
be processed at the Refinery.

 

28



--------------------------------------------------------------------------------



 



(i) With respect to all Crude Oil, LOTT covenants and agrees to be the party
responsible for making entry of goods into the U.S., meeting the reporting
requirements and payment obligations of U.S. Customs for the importation of
goods, compliance with all free trade zone bonding, reporting and duty payments,
and serving as importer of record in connection herewith.
5.4 Nominations under Procurement Contracts and for Pipelines.
(a) On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section   . By no later than two
(2) Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b) Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c) Insofar as any pipeline nominations are required to be made by Aron for any
Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron shall
be responsible for making such pipeline and terminal nominations for that month;
provided that, Aron’s obligation to make such nominations shall be conditioned
on its receiving from the Company scheduling instructions for that month a
sufficient number of days prior to such Pipeline Cutoff Date so that Aron can
make such nominations within the lead times required by such pipelines and
terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate Crude Oil among
its shippers.

 

29



--------------------------------------------------------------------------------



 



(d) The Parties agree that the Company may, from time to time, request that Aron
make adjustments or modifications to Contract Nominations it has previously made
under the Procurement Contracts. Promptly following receipt of any such request,
Aron will use its commercially reasonable efforts to make such adjustment or
modification, subject to any limitations or restrictions under the relevant
Procurement Contracts. Any additional cost or expenses incurred as a result of
such an adjustment or modification shall constitute an Ancillary Cost hereunder.
(e) Aron shall not nominate or to its knowledge otherwise acquire any Crude Oil
with characteristics that are not previously approved by the Company for use at
the Refinery, such approval to be in the Company’s discretion.
(f) In addition to the nomination process, Aron and the Company shall follow the
mutually agreed communications protocol as set forth on Schedule J hereto, with
respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g) Each of the Company and Aron agrees to use commercially reasonable efforts
in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h) Prior to entering into any Ancillary Contract that does not by its terms
expire or terminate on or before the Expiration Date, Aron will, subject to any
confidentiality restrictions, afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms, and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 19.1(c) below.
5.5 Transportation, Storage and Delivery of Crude Oil.
(a) Aron shall have the exclusive right to inject, store and withdraw (except
for such injections or withdrawals by the Company otherwise contemplated hereby)
Crude Oil in the Crude Storage Tanks as provided in the Storage Facilities
Agreement.
(b) Pursuant to the Required Storage and Transportation Arrangements, Aron shall
have the right to inject (except for such injections by the Company otherwise
contemplated hereby), store, transport and withdraw Crude Oil in and on the
Included Crude Pipeline to the same extent as the Company’s rights to do so
prior to the implementation of the Required Storage and Transportation
Arrangements. With respect to any activities involving Crude Oil covered by the
Storage Facilities Agreement or any Required Storage and Transportation
Arrangement, Aron may from time to time appoint the Company or LOTT as Aron’s
agent thereunder for such activities as Aron may specify.

 

30



--------------------------------------------------------------------------------



 



(c) Provided no Default or Event of Default by the Company or LOTT has occurred
and is continuing, the Company shall be permitted to withdraw from the Crude
Storage Tanks and take delivery of Crude Oil on any day and at any time. The
withdrawal and receipt of any Crude Oil by the Company at the Crude Delivery
Point shall be on an “ex works” basis. The Company shall bear sole
responsibility for arranging the withdrawal of Crude Oil from the Crude Storage
Tanks. The Company shall take all commercially reasonable actions necessary to
maintain a connection with the Crude Storage Tanks to enable withdrawal and
delivery of Crude Oil to be made as contemplated hereby.
5.6 Title, Risk of Loss and Custody.
(a) Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
(b) During the time any Crude Oil or Products is held in any Storage Facilities,
the Company or LOTT, in its capacity as operator of the Storage Facilities and
pursuant to the Storage Facilities Agreement, shall be solely responsible for
compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil or
Products and shall indemnify and hold harmless Aron, its Affiliates and their
agents, representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising from failure by the Company or LOTT
to so comply, except to the extent such Liabilities are caused by or
attributable to any of the matters for which Aron is indemnifying the Company
pursuant to Article 20.
(c) At and after transfer of any Crude Oil at the Crude Delivery Point from Aron
to the Company pursuant to Section 5.6(a) above, the Company shall be solely
responsible for compliance with all Applicable Laws, including all Environmental
Laws pertaining to the possession, handling, use and processing of such Crude
Oil and shall indemnify and hold harmless Aron, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising from failure by the Company to so
comply.
(d) Notwithstanding anything to the contrary herein, Aron and the Company and
LOTT agree that the Company and LOTT shall have an insurable interest in Crude
Oil that is subject to a Procurement Contract or as otherwise subject to this
Agreement, and that the Company or LOTT may, at its election and with prior
notice to Aron, endeavor to insure the Crude Oil. If pursuant to the terms of
this Agreement, the Company or LOTT has fully compensated Aron therefor as
required hereunder, then (subject to any other setoff or netting rights Aron may
have hereunder) any insurance payment to Aron made to cover the same shall be
promptly paid over by Aron to the Company or LOTT.
5.7 Contract Documentation, Confirmations and Conditions.
(a) Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company’s identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company’s performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in
Section 5.4(a)) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all of the terms and conditions of the Procurement Contracts,
(iv) any other condition set forth in Section 5.1 above and (v) no Event of
Default having occurred and continuing with respect to the Company.

 

31



--------------------------------------------------------------------------------



 



(b) In documenting each Procurement Contract, Aron will endeavor and cooperate
with the Company, in good faith and in a commercially reasonable manner, to
obtain the Third Party Supplier’s agreement that a copy of such Procurement
Contract may be provided to the Company; provided that this Section 5.7(b) in no
way limits the Company’s rights to consent to all Procurement Contracts as
contemplated by Section 5.3. In addition, to the extent it is permitted to do
so, Aron will endeavor to keep the Company apprised of, and consult with the
Company regarding, the terms and conditions being incorporated into any
Procurement Contract under negotiation with a Third Party Supplier.
Notwithstanding the foregoing, Aron and the Company may pre-agree on one or more
standard sets of general terms and conditions and modifications thereto upon
which Procurement Contracts may be executed without any further obligation of
Aron to apprise the Company of such terms and conditions incorporated into such
Procurement Contract.
(c) The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in
Section 5.4 above. In the event of a dispute, Aron will provide, to the extent
legally and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
5.8 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT TO
CRUDE OIL DELIVERED HEREUNDER, NEITHER PARTY MAKES ANY WARRANTY, CONDITION OR
OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, NEITHER PARTY MAKES ANY WARRANTY OR REPRESENTATION THAT THE CRUDE OIL
CONFORMS TO THE SPECIFICATIONS IDENTIFIED IN ANY CONTRACT WITH ANY THIRD PARTY
SUPPLIER.
5.9 Quality Claims and Claims Handling.
(a) The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with Section 5.9(d).

 

32



--------------------------------------------------------------------------------



 



(b) The Parties shall consult with each other and coordinate how to handle and
resolve any claims arising in the ordinary course of business (including claims
related to Crude Oil, pipeline or ocean transportation, and any dispute, claim,
or controversy arising hereunder between Aron and any of its vendors who supply
goods or services in conjunction with Aron’s performance of its obligations
under this Agreement) made by or against Aron. In all instances wherein claims
are made by a third party against Aron which will be for the account of the
Company, the Company shall have the right, subject to Section 5.9(c), to either
direct Aron to take commercially reasonable actions in the handling of such
claims or assume the handling of such claims in the name of Aron, all at the
Company’s cost and expense. To the extent that the Company believes that any
claim should be made by Aron for the account of the Company against any third
party (whether a Third Party Supplier, terminal facility, pipeline, storage
facility or otherwise), and subject to Section 5.9(c), Aron will take any
commercially reasonable actions requested by the Company either directly, or by
allowing the Company to do so, to prosecute such claim, all at the Company’s
cost and expense and all recoveries resulting from the prosecution of such claim
shall be for the account of the Company.
(c) Aron shall, in a commercially reasonable manner, cooperate with the Company
in prosecuting any such claim. If the Company requests that Aron assist in
prosecuting any such claim, Aron shall be entitled to assist in the prosecution
of such claim at the Company’s expense. Aron shall also be entitled to assist at
its own expense in prosecuting any such claim other than by the request of the
Company.
(d) Notwithstanding anything in Section 5.9(b) to the contrary but subject to
Section 5.9(e), Aron may notify the Company that Aron is retaining control over
the resolution of any claim referred to in Section 5.9(b) if Aron, in its
reasonable judgment, has determined that it has commercially reasonable business
considerations for doing so based on any relationships that Aron or any of its
Affiliates had, has or may have with the third party involved in such claim;
provided that, subject to such considerations, Aron shall use commercially
reasonable efforts to resolve such claim, at the Company’s expense and for the
Company’s account. In addition, any claim that is or becomes subject to
Article 19 shall be handled and resolved in accordance with the provisions of
Article 19.
(e) If any claim contemplated in this Section 5.9 involves a counterparty that
is an Affiliate of Aron and the management and operation of such counterparty is
under the actual and effective control of Aron, then the Company shall control
the dispute and resolution of such claim.
5.10 Communications.
(a) Each Party shall promptly provide to the other copies of any and all written
communications and documents between it and any third party which in any way
relate to Ancillary Costs, including but not limited to written communications
and documents with Pipeline Systems, provided that Aron has received such
communications and documents in respect of the Pipeline System and/or any
communications and documents related to the nominating, scheduling and/or
chartering of vessels; provided that neither Party shall be obligated to provide
to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.

 

33



--------------------------------------------------------------------------------



 



(b) With respect to any proprietary or confidential information referred to in
Section 5.10(a), Aron shall promptly notify the Company of the nature or type of
such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c) The Parties shall coordinate all nominations and deliveries according to the
scheduling and communications protocol on Schedule J hereto.
ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL
[Redacted]
ARTICLE 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
[Redacted]
ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS
[Redacted]
ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
[Redacted]
ARTICLE 10
PAYMENT PROVISIONS
10.1 Interim Payments.
(a) For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) which:
(i) if such day is not a Monthly True-Up Date, shall equal (i) the greater of
(A) zero and (B) the Cumulative Estimated Net Daily Settlement Amount as of such
date minus the LC Threshold Amount as of such date, minus (ii) the Cumulative
Interim Paid Amount as of such date; and

 

34



--------------------------------------------------------------------------------



 



(ii) if such day is a Monthly True-Up Date, shall be determined as follows:
(1) Upon the payment of any Monthly True-up Amount due on such day, Aron shall
determine the Interim Reset Amount as of such Monthly True-Up Date;
(2) Aron shall calculate the Cumulative Estimated Net Daily Settlement Amount as
of such date and the Cumulative Interim Paid Amount as of such date after giving
effect to the payment of such Monthly True-up Amount and such Interim Reset
Amount; and
(3) the Interim Payment for such Monthly True-up Date shall equal (i) the
greater of (A) zero and (B) the Cumulative Estimated Net Daily Settlement Amount
as of such date minus the LC Threshold Amount as of such date, minus (ii) the
Cumulative Interim Paid Amount as of such date
(iii) For illustrative purposes only, Schedule FF sets forth an example of the
computations contemplated by this Section 10.1(a). Such example is not, and is
not intended to be, an indication or prediction of the actual results of the
computations under this Section 10.1(a), but merely provides an illustration of
the manner in which computations are to be made.
(b) For purposes of calculating Interim Payments, Aron shall determine, for each
day, a daily settlement amount (“Daily Settlement Amount”) by applying the
applicable Daily Prices per Schedule B to the Estimated Daily Net Product Sales
for that day and the Estimated Daily Net Crude Sales, as defined below, plus an
estimate of Ancillary Costs for such day to the extent not directly invoiced to
the Company, in the manner illustrated on Schedule G and subject to the
following terms and conditions:
(i) if inventory data needed for the applicable invoice date per Schedule G has
not been reported Aron will reasonably use the inventory data for the day
occurring during the thirty (30) day period preceding such calendar day that
results in the largest Estimated Daily Net Crude Sales or the smallest Estimated
Daily Net Product Sales (as the case may be);
provided that, if Aron determines a Daily Settlement Amount using any inventory
data covered by the clause above or determines that any inventory data it has
used in such determination was inaccurate, then Aron may, at its option, adjust
future Daily Settlement Amounts (no more often than once per calendar week) to
take account of any corrected inventory data or any inventory data that, if
available, would have complied with clause (i) above.

 

35



--------------------------------------------------------------------------------



 



(c) With respect to the Estimated Daily Net Crude Sales and Estimated Daily Net
Product Sales,
(i) The Company shall, as of the end of each day, provide to Aron inventory
reports in the form set forth on Schedule V, showing the quantity of Crude Oil
held in Crude Storage Tanks and the quantities of Products held in Product
Storage Tanks.
(d) For the purposes hereof,
(i) “Estimated Gathering Crude Value” for any day shall be the Estimated
Gathering Tank Injections times (the closing settlement price on the NYMEX for
the first nearby Light Sweet Crude Oil Futures Contracts minus $****/bbl);
(ii) “Estimated Daily Net Crude Sales” for any day shall be the aggregate daily
crude flow through meters R1, R2 and R3 times the applicable Daily Price per
Schedule B minus the Estimated Gathering Crude Value; and
(iii) “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (x) the aggregate volume
of such Product held in the Product Storage Tanks at the end of such day, plus
the aggregate volume of such Product held in the Included Third Party Storage
Tanks at the end of such day, plus the Product Linefill at the end of such day,
plus (y) the Daily Product Sales of such Product for such day, minus (z) the
aggregate volume of such Product held in the Product Storage Tanks at the
beginning of such day, plus the aggregate volume of such Product held in the
Included Third Party Storage Tanks at the beginning of such day, plus the
Product Linefill at the beginning of such day.
(e) For each day, Aron shall reasonably determine the Estimated Daily Net Crude
Sales and Estimated Daily Net Product Sales, in a commercially reasonable manner
based on the inventory data and otherwise in the manner contemplated by this
Section 10.1 and Schedule G, and to the extent it deems appropriate taking into
account such other data as may be relevant to the determination of such
estimates.
(f) If Aron advises the Company of an Interim Payment on any Business Day, then
the Company shall be obligated to pay such Interim Payment to Aron on the
following Business Day.
(g) For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall reasonably determine and advise to the Company the
Interim Payment for that Business Day as well as the Interim Payment each of
such following non-Business Days and all such Interim Payments shall be due on
that Business Day.

 

36



--------------------------------------------------------------------------------



 



(h) Notwithstanding anything herein to the contrary, with respect to the Daily
Settlement Amounts for May and June 2011, the Parties agree as follows:
(i) Aron shall calculate the Daily Settlement Amounts for such month based on
the Estimated Daily Net Crude Sales for each day during such month, minus
(a) for May 2011 Daily Settlement Amounts, the sum of the May Target Month End
Product Volumes (for all Products combined) minus the sum of the initial Target
Month End Product Volumes as of the Commencement Date as set forth on Schedule I
(for all Products combined) divided by the number of days in such month and
(b) for June 2011 Daily Settlement Amounts, the sum of the June Target Month End
Product Volumes (for all Products combined) minus the sum of the May Target
Month End Product Volumes (for all Products combined) divided by the number of
days in such month, valued for purposes of each of clauses (a) and (b) on the
same basis as barrels included in such Estimated Daily Net Crude Sales. For each
day from May 1, 2011 to and including June 30, 2011, Daily Product Sales will be
deemed to be zero. Estimated ancillary costs shall be incorporated into such
calculation of such Interim Payments in the same manner as contemplated under
Section 10.1(b) above;
(ii) For each day from May 1, 2011 to and including June 30, 2011, the Daily
Price for Crude Oil will be equal to the closing price on the most recent prior
trading day for the prompt NYMEX WTI futures contract, adjusted for the weighted
average differentials under the Procurement Contracts;
(i) With respect to the Deferred Interim Payment Amount, the parties agree that:
(i) commencing with the Interim Payment due for the Initial Delivery Date and
until such point as the aggregate amount of Interim Payments equals the Deferred
Interim Payment Amount, such aggregate amount of Interim Payments shall be
deferred so that:
(1) the first ************* of such payments so deferred shall not be required
to be paid under Section 10.1, and shall be excluded from the Monthly True-up
Amount calculation under Section 10.2, it being acknowledged that the amount
referred to in this clause (1) shall not be due from the Company to Aron until
the Termination Date hereunder, at which time such amount shall be due and
payable in full (unless payment of such amount is accelerated under Article 18);
and
(2) the second ************* of such payments so deferred shall not be required
to be paid until the earlier of 120 days after the Commencement Date or 2
Business Days after verification by Aron of its receipt at the delivery point
specified in Section 5.3(g) of Crude Oil representing the final cargo delivered
under the Designated Cargo Contract, it being acknowledged that the amount
referred to in this clause (2) shall become due from the Company to Aron upon
the earlier of such dates and shall then included in the next Interim Payment or
Monthly True-up Amount that is payable.

 

37



--------------------------------------------------------------------------------



 



(ii) So long as any portion of the Deferred Interim Payment Amount is being
deferred pursuant to clause (i) above, it shall be counted as having been paid
for purposes of determining any Interim Payments or Monthly True-up Amounts
calculated hereunder (but without prejudice to such amounts being due as
contemplated under clause (i)(1) and (2) above.
10.2 Monthly True-up Amount.
(a) Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true-up payment (the “Monthly True-up Amount”). The Monthly True-up
Amount for any month shall be equal to:
(i) the Cumulative Interim Paid Amount as of the then current Monthly True-up
Date, minus
(ii) the Gross Monthly Crude Value (as defined on Schedule C); minus
(iii) the sum of the Gross Monthly Product Values (as defined on Schedule C),
minus
(iv) the Ancillary Costs for such month, plus
(v) the Monthly Excluded Transaction Fee, plus
(vi) the Monthly Product Sales Adjustment, minus
(vii) the Monthly Cover Costs, plus
(viii) the Monthly Working Capital Adjustment, plus
(ix) any other amount then due from Aron to the Company under this Agreement or
any other Transaction Document, minus
(x) any Excess LC Fee for such month, minus
(xi) any other amount then due from the Company to Aron under this Agreement or
any other Transaction Document.
If the Monthly True-up Amount is a positive number, such amount shall be
reflected in the Interim Reset Amount, each as fixed as of the then current
Monthly True Up Date pursuant to Section 10.1(a) above. If the Monthly True-up
Amount is a negative number, then the absolute value thereof shall be due from
the Company to Aron. The Company shall pay any Monthly True-up Amount due to
Aron within two (2) Business Days after the Company’s receipt of the monthly
invoice and all related documentation supporting the invoiced amount.

 

38



--------------------------------------------------------------------------------



 



(b) For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth on Schedule C shall
apply and for purposes of determining the amount due under clause (v) of
Section 10.2(a), the definitions and formula set forth on Schedule L shall
apply.
(c) For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary on
Schedule C:
(i) the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
April 2011) shall equal the lesser of (x) zero and (y) the Commencement Date
Crude Oil Volume minus the Target Month End Crude Volume as of the Commencement
Date;
(ii) the “Long Crude FIFO Position” as of the end of the prior month shall equal
the greater of (x) zero and (y) the Commencement Date Crude Oil Volume minus the
Target Month End Crude Volume as of the Commencement Date; and
(iii) the “FIFO Sale Price from Prior Month” shall equal the “Step-in Price” for
Crude Oil as determined pursuant to Schedule B.
(d) For the purposes of determining each Monthly Product True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary on
Schedule C:
(i) the “Short Product FIFO Position” as of the end of the prior month (i.e.,
April 2011) for a particular Product Group shall equal the lesser of (x) zero
and (y) the Commencement Date Product Volume for that Product Group minus the
Target Month End Product Volume as of the Commencement Date for that Product
Group;
(ii) the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
(iii) the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B.
(e) In connection with determining the Monthly True-up Amount for any month, the
Pricing Benchmarks with respect to the Asphalt Group are to be applied so as to
implement the following further terms and conditions:
(i) For each month, an amount equal to 25 % of the Gross Monthly Product Value
(as defined in Schedule C) for Asphalt for such month shall be determined, which
amount may be positive or negative;

 

39



--------------------------------------------------------------------------------



 



(ii) The amount determined under clause (i) above for any month shall be added
to the amounts determined for all prior months under clause (i) above
(commencing with May 2011); and
(iii) If the sum of the amounts determined under clause (ii) above is positive,
such positive sum shall constitute a contingent payable due from Aron to the
Company
(iv) If the sum of the amounts determined under clause (ii) above is negative,
the absolute value of that sum shall constitute a contingent payable due from
the Company to Aron;
(v) Any such contingent payable shall become due from one party to the other
only upon termination of this Agreement, in which case such payable shall be
settled together with all other amounts due to between the parties in connection
with such termination; provided that in the case of termination pursuant to
Article 19 hereof, such contingent payable shall be settled as contemplated by
Article 19.
10.3 Annual Fee. As additional consideration for the arrangements contemplated
hereby, the Company agrees to pay to Aron a fee equal to the Annual Fee for each
twelve (12) month period during the Term, to be paid in equal quarterly
installments, in arrears, on February 1, May 1, August 1 and November 1 of each
year with the initial installment due on August 1, 2011, and the Termination
Date. The Annual Fee shall be prorated for any periods of more or less than
three months.
10.4 Invoices.
(a) Invoices shall be prepared and submitted in accordance to Schedule G.
(b) If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 23, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days. To the extent that the
Existing Procurement Contract permits disputed amounts to be retained pending
resolution of disputes, the Parties agree to permit disputed amounts to be
retained hereunder on the same terms, notwithstanding anything hereunder to the
contrary.

 

40



--------------------------------------------------------------------------------



 



10.5 Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by
Sections 10.1 and 10.2 above.
10.6 Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by the party entitled to such payment.
10.7 Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank account at such bank as the payee shall designate in
writing to the payor from time to time. Except as expressly provided in this
Agreement, all payments shall be made in full without discount, offset,
withholding, counterclaim or deduction whatsoever for any claims which a Party
may now have or hereafter acquire against the other Party, whether pursuant to
the terms of this Agreement or otherwise.
ARTICLE 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
11.1 Aron shall be entitled at Aron’s own cost and expense to have Supplier’s
Inspector present at any time the Volume Determination Procedures are to be
applied in accordance with the terms of this Agreement and to observe the
conduct of Volume Determination Procedures.
11.2 In addition to its rights under Section 11.1, Aron may, from time to time
during the Term of this Agreement, upon reasonable prior notice to the Company
and at Aron’s own cost and expense, have Supplier’s Inspector conduct surveys
and inspections of any of the Storage Facilities or observe any Crude Oil or
Product transmission, handling, metering or other activities being conducted at
such Storage Facilities or the Delivery Points; provided that such surveys,
inspections and observations shall not materially interfere with the ordinary
course of business being conducted at such Storage Facilities or the Refinery.
11.3 In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron, such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
11.4 Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).

 

41



--------------------------------------------------------------------------------



 



11.5 To the extent that the Company or LOTT receives any inventory reports
relating to a survey of the quantity and quality of the physical inventory
pursuant to the Stock Purchase Agreement or generated by any third party, Aron
shall promptly receive the survey report generated thereunder, which report
shall be addressed to Aron.
11.6 Each Party agrees to provide the other Parties with reasonable access to
any reports and other information provided to it by third party service
providers (including storage facilities and pipelines) with respect to volumes
of Crude Oil and Products that are subject to this Agreement and held and/or
transported by such third party service providers.
ARTICLE 12
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
12.1 Provision of Financial Information. The Company shall provide Aron
(i) within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the Annual Report on Form 10-K, containing audited consolidated
financial statements of Delek US Holdings and its consolidated subsidiaries for
such fiscal year certified by independent certified public accountants and
(b) the balance sheet, statement of income and statement of cash flow of the
Company for such fiscal year, as reviewed by the Company’s independent certified
public accountants, and (ii) within sixty (60) days after the end of its first
three fiscal quarters of each fiscal year, a copy of the quarterly report,
containing unaudited consolidated financial statements Delek US Holdings and its
consolidated subsidiaries for such fiscal quarter; provided that so long as
Delek US Holdings is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports of Delek US Holdings to Aron. In all cases the statements shall be for
the most recent accounting period and prepared in accordance with GAAP or such
other principles then in effect.
12.2 Additional Information. Upon reasonable notice, the Company shall provide
to Aron such additional information as Aron may reasonably request to enable it
to ascertain the current financial condition of the Company, including product
reports in the form of Schedule S.
12.3 Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
(a) The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets; or
(b) The Company’s or any of its Affiliates’ binding agreement to consolidate or
amalgamate with, merge with or into, or transfer all or substantially all of its
assets to, another entity (including an Affiliate).
(c) An early termination of or any notice of “event of default” under any Base
Agreement.

 

42



--------------------------------------------------------------------------------



 



(d) An early termination of or any notice of “event of default” under the
Guarantee.
(e) An amendment to any Existing Financing Agreement or any other Financing
Agreement.
(f) The execution of any agreement or other instrument or the announcement of
any transaction or proposed transaction by the Guarantor or any of its
Affiliates relating to a Change of Control of the Guarantor.
12.4 Credit Support.
(a) Guarantee. As a condition to Aron’s entering into this Agreement, the
Company has agreed to provide the Guarantee to Aron, as credit support for the
prompt and complete performance and payment of all of the Company’s obligations
hereunder, and all costs and expenses (including but not limited to the
reasonable costs, expenses, and external attorneys’ fees of Aron) of amending
and maintaining the Guarantee shall be borne by the Company.
(b) Letters of Credit.
(i) The Company may, from time to time, provide to Aron one or more Letters of
Credit as additional credit support and margin for or to secure prompt and
complete payment and performance of all of the Company’s and LOTT’s obligations
hereunder; provided that all costs and expenses (including but not limited to
the reasonable costs, expenses, and external attorneys’ fees of Aron) of
establishing, renewing, substituting, canceling, increasing, and reducing the
amount of (as the case may be) the Letters of Credit shall be borne by the
Company.
(ii) A Letter of Credit shall provide that Aron may draw upon the Letter of
Credit in an amount (up to the face amount for which the Letter of Credit has
been issued) that is equal to all amounts that are due and owing from the
Company or LOTT but have not been paid to Aron within the time allowed for such
payments under this Agreement or any other Transaction Document (including any
related notice or grace period or both). A Letter of Credit shall provide that a
drawing shall be made on the Letter of Credit upon submission to the bank
issuing the Letter of Credit of one or more certificates specifying the amounts
due and owing to Aron in accordance with the specific requirements of the Letter
of Credit.

 

43



--------------------------------------------------------------------------------



 



(iii) If the Company shall fail to renew, extend or replace a Letter of Credit
more than twenty (20) Business Days prior to its expiry date, then Aron may draw
on the entire, undrawn portion of such outstanding Letter of Credit upon
submission to the bank issuing such Letter of Credit of one or more certificates
specifying the amounts due and owing to Aron in accordance with the specific
requirements of the Letter of Credit. Any proceeds received as a result of such
drawing may, in Aron’s discretion, be applied in payment of any amount due to
Aron hereunder or under the other Transactions Documents (including any amount
being due under Section 10.1(g)(iv) above) or retained as additional cash
collateral and margin to secure the prompt and complete the payment and
performance of, all of the Company’s and LOTT’s obligations hereunder. The
Company shall remain liable for any amounts due and owing to Aron and remaining
unpaid after the application of the amounts so drawn by Aron.
(c) Nothing in this Section 12.4 shall limit any rights of Aron under any other
provision of this Agreement, including under Article 18 below.
12.5 Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate
assurance is not received within ten (10) Business Days after such demand by
Aron, then such failure shall constitute an Event of Default by the Company
under clause (g) of Section 18.1.
ARTICLE 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
13.1 The Company shall promptly notify Aron in writing of the date for which any
maintenance or turnaround at the Refinery has been scheduled, or any revision to
previously scheduled maintenance or turnaround, which may impair receipts of
Crude Oil at the Refinery or the Storage Facilities, the processing of Crude Oil
in the Refinery or the delivery of Products to Aron or by Aron to the Company or
any third parties; provided that, (i) promptly after the Company completes its
annual business plan with respect to any year, it shall notify Aron of any such
maintenance or turnaround contemplated with respect to such year and (ii) the
Company shall give Aron at least two (2) months’ prior written notice of any
such scheduled maintenance or turnaround.
13.2 The Company shall promptly notify Aron orally (followed by prompt written
notice) of any previously unscheduled material downtime, maintenance or
turnaround and its expected duration.
13.3 In the event of a scheduled shutdown of the Refinery, the Company shall, to
the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.

 

44



--------------------------------------------------------------------------------



 



ARTICLE 14
TAXES
14.1 The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption. Aron shall be responsible for all taxes imposed on Aron’s net income.
14.2 If the Company disagrees with Aron’s determination that any Tax is due with
respect to transactions under this Agreement, the Company shall have the right
to seek an administrative determination from the applicable taxing authority,
or, alternatively, the Company shall have the right to contest any asserted
claim for such Taxes in its own name, subject to its agreeing to indemnify Aron
for the entire amount of such contested Tax (including any associated interest
and/or late penalties) should such Tax be deemed applicable. Aron agrees to
reasonably cooperate with the Company, at the Company’s cost and expense, in the
event the Company determines to contest any such Taxes.
14.3 The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction, but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction, but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.
14.4 Any other provision of this Agreement to the contrary notwithstanding, this
Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.

 

45



--------------------------------------------------------------------------------



 



ARTICLE 15
INSURANCE
15.1 Insurance Coverages. The Company shall procure and maintain in full force
and effect throughout the Term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-
by A.M. Best, or otherwise equivalent in respect of the Company’s properties and
operations:
(a) Property damage coverage on an “all risk” basis in an amount sufficient to
cover the market value or potential full replacement cost of all Crude Oil and
Products owned by Aron or the Company Parties in inventory at any location
hereunder. In the event that the market value or potential full replacement cost
of all Crude Oil and Products exceeds the insurance limits available or the
insurance limits available at commercially reasonable rates in the insurance
marketplace, the Company will maintain the highest insurance limit available at
commercially reasonable rates; provided, however, that the Company will promptly
notify Aron of the Company’s inability to fully insure any Crude Oil and
Products and provide full details of such inability. Such policies shall be
endorsed to name Aron as a loss payee with respect to any of Aron’s Crude Oil or
Product in the care, custody or control of the Company. Notwithstanding anything
to the contrary herein, Aron, may, at its option and its sole expense, endeavor
to procure and provide such property damage coverage for the Crude Oil and
Products; provided that, to the extent any such insurance is duplicative with
insurance procured by the Company, the insurance procured by the Company shall
in all cases represent, and be written to be, the primary coverage.
(b) Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, products and completed operations liability
and “sudden and accidental pollution” liability coverage in the minimum amounts
indicated on Schedule F. Such policies shall include Aron as an additional
insured with respect to any of Aron’s Crude Oil or Products in the care, custody
or control of the Company.
15.2 Additional Insurance Requirements.
(a) The foregoing policies shall include an endorsement that the underwriters
waive all rights of subrogation against Aron.
(b) The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in ACORD form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days’ written notice prior to cancellation of insurance becoming
effective. The Company also shall provide renewal certificates within thirty
(30) days before expiration of the policy.
(c) The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.

 

46



--------------------------------------------------------------------------------



 



(d) The Company shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.
ARTICLE 16
FORCE MAJEURE
16.1 If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is
prevented or materially hindered by such event of Force Majeure; provided,
however, that the Affected Party shall use any commercially reasonable efforts
to mitigate, avoid or remove the event of Force Majeure. During the period that
performance by the Affected Party of a part or whole of its obligations has been
suspended by reason of an event of Force Majeure, the other Party (the
“Non-Affected Party”) likewise may suspend the performance of all or a part of
its obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations. The Parties acknowledge
that if, as a result of a Force Majeure, the Company were to suspend its receipt
and/or processing of Crude Oil, then Aron would be entitled to suspend, to a
comparable extent, its purchasing of Products. To the extent that Aron is unable
to perform hereunder as a result of any event of Force Majeure as described in
the last sentence of the definition of such term set forth above, such event
shall constitute a material hindrance for purposes of this Section 16.
16.2 The Affected Party shall give prompt notice to the Non-Affected Party of
its declaration of an event of Force Majeure, to be followed by written notice
within twenty-four (24) hours after receiving notice of the occurrence of a
Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
16.3 In the event the Affected Party’s performance is suspended due to an event
of Force Majeure in excess of ninety (90) consecutive days after the date that
notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 19.
16.4 If any Affected Obligation is not terminated pursuant to this Article 16 or
any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.

 

47



--------------------------------------------------------------------------------



 



16.5 The Parties acknowledge and agree that the right of Aron to declare a Force
Majeure based upon any failure by a Third Party Supplier to deliver Crude Oil
under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.
16.6 If at anytime during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the Included Crude Pipeline, Included Product Pipeline or Included Third
Party Storage Tanks cease, in whole or in part, to be available to Aron pursuant
to the Required Storage and Transportation Arrangements, and the foregoing is a
result of or attributable to any owner or operator of the Included Crude
Pipeline, Included Product Pipeline or Included Third Party Storage Tanks
becoming Bankrupt or breaching or defaulting in any of its obligations relating
to the Required Storage and Transportation Arrangements, then:
(a) The Company shall promptly use commercially reasonable efforts to establish
for Aron’s benefit alternative and/or replacement storage and transportation
arrangements no less favorable to Aron (in Aron’s reasonable judgment) than
those that have ceased to be available;
(b) Until such alternative and/or replacement arrangements complying with clause
(a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is prevented or materially
hindered by such lack of effectiveness of any Required Storage and
Transportation Arrangements or the availability of any pipeline or storage
facility related thereto; and
(c) Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt.
ARTICLE 17
REPRESENTATIONS, WARRANTIES AND COVENANTS
17.1 Mutual Representations. Each Party represents and warrants to the other
Party as of the Commencement Date and each sale of Crude Oil hereunder, that:
(a) It is an “Eligible Contract Participant” as defined in Section 1a(12) of the
Commodity Exchange Act, as amended.
(b) It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.

 

48



--------------------------------------------------------------------------------



 



(c) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and in good standing under such laws.
(d) It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(e) The execution, delivery and performance of the Transaction Documents and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
(f) All governmental and other authorizations, approvals, consents, notices and
filings that are required to have been obtained or submitted by it with respect
to the Transaction Documents have been obtained or submitted are in full force
and effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.
(g) Its obligations under the Transaction Documents constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h) No Event of Default or Default has occurred and is continuing, and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under the Transaction Documents.
(i) There is not pending or, to its knowledge, threatened against it or any of
its Affiliates any action, suit or proceeding at law or in equity or before any
court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
(j) It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(k) It has entered into this Agreement as principal (and not as advisor, agent,
broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.

 

49



--------------------------------------------------------------------------------



 



(m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(n) It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
(o) Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.
None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.
17.2 Company’s and LOTT’s Representations and Covenants. The Company Parties
represent and warrant to and agree with Aron as follows:
(a) The Company and LOTT (each, a “Company Party,” and collectively, the
“Company Parties”) have delivered true and complete copies of the Base
Agreements and Required Storage and Transportation Arrangements and all
amendments thereto to Aron.
(b) Each Company Party shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c) Each Company Party shall maintain and pursue diligently all its material
rights under the Base Agreements and Required Storage and Transportation
Arrangements and take all reasonable steps to enforce any rights granted to the
applicable Company Party thereunder.
(d) Neither Company Party shall modify, amend or waive rights arising under the
Base Agreements or Required Storage and Transportation Arrangements without the
prior written consent of Aron; provided, however, that if a Company Party
provides Aron with notice, the Company Party may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder or otherwise interfere with
Aron’s rights to use the Pipeline Systems and Included Third Party Storage Tanks
subject thereto without the prior written consent of Aron.
(e) Neither Company Party shall cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any liens or encumbrances,
other than Permitted Liens.
(f) The Company has delivered true and complete copies of the Existing Financing
Agreements and all amendments thereto to Aron.

 

50



--------------------------------------------------------------------------------



 



(g) The Company shall not modify or amend (including any extensions of or
elections under), or waive any rights arising under, any Existing Financing
Agreement without the prior written consent of Aron, if doing so would
(i) adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents or (ii) cause such Existing
Financing Agreement to no longer satisfy the conditions set forth in
Section 2.1(f) and Section 2.1(g) above, including, without limitation, the
recognition that Aron is the owner of Crude Oil and Products to the extent
contemplated hereby and by the other Transaction Documents, free and clear of
any liens of any lender or other creditor that is party to such Financing
Agreement, other than Permitted Liens.
(h) The Company Parties represent and warrant that to their knowledge, none of
its Affiliates are party to any credit agreement, indenture or other financing
agreement under which the Company Parties or any of their subsidiaries may incur
or become liable for indebtedness for borrowed money (including capitalized
lease obligations and reimbursement obligations with respect to letters of
credit) but only if the covenants thereunder limit or otherwise apply to any of
the business, assets or operations of the Company or LOTT.
(i) The Company Parties represent and warrant that, to their knowledge,
Schedule U hereto contains a complete list of all storage, loading and
offloading facilities owned, operated, leased or used pursuant to a contractual
right of use by the Company or LOTT (the “Available Storage and Transportation
Facilities”).
(j) Neither Company Party shall, from and after the Effective Date, enter into
any Financing Agreement (an “Additional Financing Agreement”) unless such
Additional Financing Agreement, at the time it is entered into, (i) contains
provisions that recognize the respective rights and obligations of the Parties
under this Agreement and the other Transaction Documents, (ii) does not
adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents and (iii) satisfies the conditions
in Section 2.1(f) and Section 2.1(g) to the same extent as if such Additional
Financing Agreement were an Existing Financing Agreement, including, without
limitation, the recognition that Aron is the owner of Crude Oil and Products to
the extent contemplated hereby and by the other Transaction Documents, free and
clear of any liens of any lender or other creditor that is party to such
Financing Agreement, other than Permitted Liens. Neither Company Party shall
modify or amend (including any extensions of or elections under), or waive any
rights arising under, any Additional Financing Agreement without the prior
written consent of Aron, if doing so would (i) adversely affect in any respect
any of Aron’s rights or remedies under this Agreement or the other Transaction
Documents or (ii) cause such Additional Financing Agreement to no longer satisfy
the conditions set forth in Section 2.1(f) and Section 2.1(g) above to the same
extent as if such Additional Financing Agreement were an Existing Financing
Agreement, including, without limitation, the recognition that Aron is the owner
of Crude Oil and Products to the extent contemplated hereby and by the other
Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Financing Agreement, other than Permitted Liens.

 

51



--------------------------------------------------------------------------------



 



(k) To the extent deemed necessary or appropriate by Aron, the Company shall
cause acknowledgements and/or releases (including without limitation, amendments
or termination of UCC financing statements), in form and substance satisfactory
to Aron, to be duly executed by lenders or other creditors that are party to
Existing Financing Agreements, confirming the release of any lien in favor of
such lender or other creditor that might apply to or be deemed to apply to any
Crude Oil and/or Products of which Aron is the owner as contemplated by this
Agreement and the other Transaction Documents and agreeing to provide Aron with
such further documentation as it may reasonably request in order to confirm the
foregoing;
(l) The Company Parties represent and warrant that the Storage Facilities have
been maintained, repaired, inspected and serviced such that they are in good
working order and repair. The Company hereby represents, warrants and covenants
that it will take commercially reasonable actions to maintain, repair, inspect
and service the Storage Facilities in accordance with industry standards.
(m) In the case of any Bankruptcy with respect to a Company Party, and to the
extent permitted by applicable law, the Company Party intends that (i) Aron’s
right to liquidate, collect, net and set off rights and obligations under this
Agreement and liquidate and terminate this Agreement shall not be stayed,
avoided, or otherwise limited by the Bankruptcy Code, including sections 362(a),
547, 548 or 553 thereof; (ii) Aron shall be entitled to the rights, remedies and
protections afforded by and under, among other sections, sections 362(b)(6),
362(b)(17), 362((b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560,
561 and 562 of the Bankruptcy Code; and (iii) any cash, securities or other
property provided as performance assurance, credit, support or collateral with
respect to the transactions contemplated hereby shall constitute “margin
payments” as defined in section 101(38) of the Bankruptcy Code and all payments
for, under or in connection with the transactions contemplated hereby, shall
constitute “settlement payments” as defined in section 101(51A) of the
Bankruptcy Code.
(n) The Company Parties agree that they shall have no interest in or the right
to dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature, other
than Permitted Liens, with respect to any quantities of Crude Oil prior to the
delivery thereof by Aron to the Company at the Crude Delivery Point or any
quantities of Products after delivery thereof to Aron at the Products Delivery
Point (collectively, “Aron’s Property”). The Company Parties authorize Aron to
file at any time and from time to time any Uniform Commercial Code financing
statements describing the quantities of Aron’s Property subject to this
Agreement and Aron’s ownership thereof and title thereto, and the Company
Parties hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements, and other documents and instruments, in form reasonably satisfactory
to Aron, as Aron may reasonably request, to provide public notice of Aron’s
ownership of and title to the quantities of Aron’s Property subject to this
Agreement and to otherwise protect Aron’s interest therein.

 

52



--------------------------------------------------------------------------------



 



(o) As additional security for the prompt and complete payment and performance
of all obligations of the Company Parties arising hereunder or under the other
Transaction Documents and under all transactions contemplated thereby
(collectively, the “Obligations”), the Company Parties hereby grant to Aron a
present and continuing security interest in all of such Company Parties’ right,
title and interest in, to and under all crude oil, refined petroleum products
and other hydrocarbons inventory from time to time owned by either Company
Party, wherever located and whether now existing or owned or hereafter acquired
or arising (collectively, the “Inventory Collateral”). Each Company Party hereby
authorizes Aron to file at any time and from time to time any financing
statements describing the Inventory Collateral, and each Company Party hereby
authorizes Aron to file (with or without such Company Party’s signature), at any
time and from time to time, all amendments to financing statements, continuation
financing statements, termination statements, notices and all other documents
and instruments, in form satisfactory to Aron, as Aron may reasonably request,
to maintain the priority and perfection or provide notice of Aron’s security
interest in the Inventory Collateral and to accomplish the purposes of this
Agreement. With respect to the Inventory Collateral, each Company Party
(i) represents and warrants that (A) its chief executive office and principal
place of business (as of the date of this Agreement) is located at the address
set forth in the introductory paragraph of this Agreement, and all other
locations (as of the date of this Agreement) where such Company Party conducts
business or Inventory Collateral is kept are set forth in the introductory
paragraph of this Agreement, and (B) this Section 17.2(o) creates an enforceable
security interest in the Inventory Collateral in favor of Aron and, upon filing
the initial financing statements contemplated above, Aron shall have a
perfected, first priority lien on and security interest in the Inventory
Collateral and (ii) covenants and agrees that, so long as this Agreement or any
Transaction Documents remain in effect or any Obligations remain unsatisfied, it
will not create, agree or consent to any Liens on the Inventory Collateral
(other than the lien granted to Aron hereunder) other than Permitted Liens. Upon
the occurrence and during the continuance of any Event of Default with respect
to a Company Party, Aron shall have, in addition to all other rights and
remedies granted to it in this Agreement or any other Transaction Document, all
the rights and remedies of a secured party under the UCC and other applicable
laws.
17.3 Acknowledgment. The Company Parties acknowledge and agree that (1) Aron is
a merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for either Company Party, (2) Aron may, in
its sole discretion, determine whether to advise the Company Party of any
potential transaction with a Third Party Supplier and prior to advising the
Company Party of any such potential transaction Aron may, in its discretion,
determine not to pursue such transaction or to pursue such transaction in
connection with another aspect of Aron’s business and Aron shall have no
liability of any nature to either Company Party as a result of any such
determination, (3) Aron has no fiduciary or trust obligations of any nature with
respect to the Refinery or either Company Party or any of its Affiliates,
(4) Aron may enter into transactions and purchase Crude Oil or Products for its
own account or the account of others at prices more favorable than those being
paid by either Company Party hereunder and (5) nothing herein shall be construed
to prevent Aron, or any of its partners, officers, employees or Affiliates, in
any way from purchasing, selling or otherwise trading in Crude Oil, Products or
any other commodity for its or their own account or for the account of others,
whether prior to, simultaneously with or subsequent to any transaction under
this Agreement.

 

53



--------------------------------------------------------------------------------



 



ARTICLE 18
DEFAULT AND TERMINATION
18.1 Events of Default. Notwithstanding any other provision of this Agreement,
the occurrence of any of the following shall constitute an “Event of Default”:
(a) Any Party fails to make payment when due (i) under Article 10, Article 19 or
any Company Purchase Agreement within one (1) Business Day after a written
demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or
(b) Other than a default described in Sections 18.1(a) and 18.1(c), any Party
fails to perform any material obligation or covenant to the other under this
Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of any other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(c) Any Party breaches any material representation or material warranty made or
repeated or deemed to have been made or repeated by the Party, or any warranty
or representation proves to have been incorrect or misleading in any material
respect when made or repeated or deemed to have been made or repeated under any
Transaction Document; provided, however, that if such breach is curable, such
breach is not cured to the reasonable satisfaction of the other Party within ten
(10) Business Days after the date that such Party receives notice that
corrective action is needed; or
(d) Any Party becomes Bankrupt; or
(e) Any Party or any of its Designated Affiliates (1) defaults under a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, that Specified Transaction, (2) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (3) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf); or
(f) (i) Either Company Party fails in a material respect to perform its
obligations under, comply with, or maintain a Base Agreement or the Required
Storage and Transportation Arrangements; or (ii) either Company Party breaches
in a material respect its obligations under Section    or Section 17.2(e);

 

54



--------------------------------------------------------------------------------



 



(g) A Company Party or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(h) The Company or LOTT (i) consolidates or amalgamates with, merges with or
into, or transfers all or substantially all of its assets to, another entity
(including an Affiliate) or any such consolidation, amalgamation, merger or
transfer is consummated, and (ii)(A) the successor entity resulting from any
such consolidation, amalgamation or merger or the Person that otherwise acquires
all or substantially all of the assets of the Company or LOTT does not assume,
in a manner satisfactory to Aron, all of the Company’s obligations hereunder and
under the other Transaction Documents, or (B) in the reasonable judgment of
Aron, the creditworthiness of the resulting, surviving or transferee entity,
taking into account any guaranties, is materially weaker than the Company
immediately prior to the consolidation, amalgamation, merger or transfer; or
(i) The Company fails to provide Adequate Assurance in accordance with Section
11.3; or
(j) There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of either Company Party or any
of its Affiliates under one or more agreements or instruments relating to
Specified Indebtedness in an aggregate amount of not less than *************
which has resulted in such Specified Indebtedness becoming due and payable under
such agreements and instruments before it would have otherwise been due and
payable or (B) a default by either Company Party (individually or collectively)
in making one or more payments on the due date thereof in an aggregate amount of
not less than ************* under such agreements or instruments (after giving
effect to any applicable notice requirement or grace period); or
(k) An “Event of Default” has occurred under any of the Existing Financing
Agreements or any other Financing Agreements; or
(l) Any of the parties under any of the Existing Financing Agreements or any
other Financing Agreements shall disaffirm, disclaim, repudiate or reject, in
whole or in part, or challenge the validity of this Agreement; or
(m) Any of the following: (i) the Guarantor fails to perform or otherwise
defaults in any obligation under the Guarantee, (ii) the Guarantor becomes
Bankrupt, (iii) the Guarantee expires or terminates or ceases to be in full
force and effect prior to the satisfaction of all obligations of the Company,
LOTT or any other subsidiary of the Company to Aron under this Agreement and the
other Transaction Documents, (iv) the Guarantor disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, the
Guarantee or (v) a Change of Control occurs.

 

55



--------------------------------------------------------------------------------



 



The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(m) (inclusive) above. If any of the events
described in clauses (a) — (e) occurs with respect to or is caused by LOTT or
any other subsidiary of the Company, the Company shall be the Defaulting Party
upon the occurrence of such event.
18.2 Remedies Upon Event of Default.
(a) Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to a Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.
(b) Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication):
(w) all reasonable losses and costs (or gains) incurred or realized by the
Non-Defaulting Party, as a result of the Non-Defaulting Party’s terminating,
liquidating, maintaining, obtaining or reestablishing any hedge or related
trading positions in connection with such termination, (x) the losses and costs
(or gains) incurred or realized by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts, (y) the losses and costs (or gains) incurred or realized by the
Non-Defaulting Party to the extent it elects to dispose of any Crude Oil or
Product inventories maintained for purposes of this Agreement and (z) if Aron is
the Non-Defaulting Party, an amount equal to the Remaining Annual Fee. If the
Settlement Amount is a positive number it shall be due to the Non-Defaulting
Party and if it is a negative number, the absolute value thereof shall be due to
the Defaulting Party.

 

56



--------------------------------------------------------------------------------



 



(c) The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time (the last day of which period shall be the “Default Termination
Date”). In calculating the Settlement Amount, the Non-Defaulting Party shall
discount to present value (in any commercially reasonable manner based on London
interbank rates for the applicable period and currency) any amount which would
be due at a later date and shall add interest (at a rate determined in the same
manner) to any amount due prior to the date of the calculation.
(d) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including making a demand under the Guarantee or any credit support,
margin or collateral arrangements) and apply and set off such payment under the
Guarantee or any credit support, margin or collateral or the proceeds thereof
against any obligation owing by the Company to Aron. Aron shall be under no
obligation to prioritize the order with respect to which it exercises any one or
more rights and remedies available hereunder. The Company shall in all events
remain liable to Aron for any amount payable by the Company in respect of any of
its obligations remaining unpaid after any such liquidation, application and set
off.
(e) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure, including, without limitation,
notwithstanding anything herein to the contrary, with respect to such
replacement, the purchase of Crude Oil by the Company on its own account and the
storage of Product and Crude Oil owned by the Company in the Included Locations.

 

57



--------------------------------------------------------------------------------



 



(f) The Non-Defaulting Party shall set off (i) the Settlement Amount (if due to
the Defaulting Party), plus any performance security (including the Guarantee or
any credit support, margin or collateral arrangements) then held by the
Non-Defaulting Party pursuant to the Transaction Documents, plus (at the
Non-Defaulting Party’s election) any or all other amounts due to the Defaulting
Party hereunder (including under Article 10), against (ii) the Settlement Amount
(if due to the Non-Defaulting Party), plus any performance security (including
the Guarantee or any credit support, margin or collateral arrangements) then
held by the Defaulting Party, plus (at the Non-Defaulting Party’s election) any
or all other amounts due to the Non-Defaulting Party hereunder (including under
Article 10), so that all such amounts shall be netted to a single liquidated
amount payable by one Party to the other (the “Liquidated Amount”). The Party
with the payment obligation shall pay the Liquidated Amount to the applicable
other Parties within one (1) Business Day after such amount has been determined.
(g) No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
(h) The Non-Defaulting Party’s rights under this Section 18.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i) If an Event of Default has occurred and is continuing, the Non-Defaulting
Party and any Affiliate thereof may, without limitation on its rights under this
Section 18.2, set off amounts which the Defaulting Party owes to it or any such
Affiliate against any amounts which it or such Affiliate owes to the Defaulting
Party (whether hereunder, under any other contract or agreement or otherwise and
whether or not then due).
(j) The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code.

 

58



--------------------------------------------------------------------------------



 



ARTICLE 19
SETTLEMENT AT TERMINATION
19.1 Upon expiration or termination of this Agreement for any reason other than
as a result of an Event of Default (in which case, the Expiration Date, the
Early Termination Date or such other date as the Parties may agree shall be the
“Termination Date”), the Parties covenant and agree to proceed as provided in
this Article 19; provided that (x) this Agreement shall continue in effect
following the Termination Date until all obligations are finally settled as
contemplated by this Article 19 and (y) the provisions of this Article 19 shall
in no way limit the rights and remedies that the Non-Defaulting Party may have
as a result of an Event of Default, whether pursuant to Article 18 above or
otherwise:
(a) If any Procurement Contract does not either (i) by its terms automatically
become assigned to the Company on and as of the Termination Date in a manner
that releases Aron from all obligations thereunder for all periods following the
Termination Date or (ii) by its terms, expire or terminate on and as of the
Termination Date, then the Parties shall promptly negotiate and enter into, with
each of the then existing Third Party Suppliers, assignments, assumptions and/or
such other documentation, in form and substance reasonably satisfactory to the
Parties, pursuant to which, as of the Termination Date, (i) such Procurement
Contract shall be assigned to the Company or shall be terminated, (ii) all
rights and obligations of Aron under each of the then outstanding Procurement
Contracts shall be assigned to the Company, (iii) the Company shall assume all
of such obligations to be paid or performed following such termination, and
(iv) Aron shall be released by such Third Party Suppliers and the Company from
any further obligations thereunder. In connection with the assignment or
reassignment of any Procurement Contract, the Parties shall endeavor, in a
commercially reasonable manner, to facilitate the transitioning of the supply
and payment arrangements, including any change in payment terms, under the
relevant Procurement Contracts so as to prevent any material disruption in the
supply of Crude Oil thereunder.
(b) If, pursuant to the Marketing and Sales Agreement, any sales commitments are
outstanding that, by their terms, extend beyond the Termination Date, then the
Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(c) In the event that Aron has become a party to any other third party service
contract in connection with this Agreement and the transactions contemplated
hereby, including any pipeline, terminalling, storage and shipping arrangement
including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination
Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.

 

59



--------------------------------------------------------------------------------



 



(d) The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement. The Crude Oil volumes measured by the Independent Inspector at the
Termination Date and recorded in the Independent Inspector’s final inventory
report shall be the “Termination Date Crude Oil Volumes” for the purposes of
this Agreement and the Product volumes measured by the Independent Inspector at
the Termination Date and recorded in the Independent Inspector’s final inventory
report shall be the “Termination Date Product Volumes” for purposes of this
Agreement, and such Termination Date Crude Oil Volumes and Termination Date
Product Volumes shall collectively be referred to as the “Termination Date
Volumes”.
(e) Aron shall promptly reconcile and calculate the Termination Amount pursuant
to Section 19.2 and the amount shall be determined pursuant to Section 19.2. The
Parties shall promptly exchange all information necessary to determine the
estimates and final calculations contemplated by Section 19.2.
(f) Aron shall have no further obligation to purchase and shall not purchase or
pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for, and the Company shall not be obligated to
purchase or sell, any Crude Oil or Products following the Termination Date or
such earlier date as the Parties may determine in connection with the
transitioning of such supply arrangements to the Company. Notwithstanding
anything to the contrary herein, no Delivery Date shall occur later than the
calendar day immediately preceding the Termination Date.
(g) Aron shall release and return to the Company the Guarantee promptly after
all obligations due to Aron under this Agreement and the other Transactions
Documents have been satisfied in full.
19.2 Termination Amount.
(a) The “Termination Amount” shall equal:
(i) the Termination Date Purchase Value, which is the aggregate amount payable
to Aron under the Step-Out Inventory Sales Agreement, plus
(ii) all unpaid amounts payable hereunder by the Company to Aron in respect of
Crude Oil delivered on or prior to the Termination Date (including Deferred
Interim Payment Amount), plus

 

60



--------------------------------------------------------------------------------



 



(iii) all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv) in the case of an early termination, the amount reasonably determined by
Aron as the losses, costs and damages (in each case that are commercially
reasonable and for which Aron is able to provide to the Company reasonable
supporting evidence) it incurred or realized as a result of Aron’s terminating,
liquidating, maintaining, obtaining or reestablishing any hedge or related
trading positions in connection with such early termination, plus
(v) the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) would be an Interim Reset Amount it shall be due to the
Company and included in this Termination Amount as a negative number, plus
(vi) any unpaid portion of the Annual Fee owed to Aron pursuant to Section 10.3,
plus
(vii) any FIFO Balance Final Settlement that is determined to be due pursuant to
Schedule N; provided that, if such FIFO Balance Final Settlement is due to Aron,
then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number, minus
(viii) all unpaid amounts payable hereunder by Aron to the Company in respect of
Product delivered on or prior to the Termination Date, minus
(ix) all amounts due from Aron to the Company under the Marketing and Sales
Agreement for services provided up to the Termination Date, minus
(x) an amount equal to the Deferred Portion, and
(xi) with respect to any contingent payable due under Section 10.2(e), plus any
such amount that is due from the Company to Aron or minus any such amount that
is due from Aron to the Company.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.

 

61



--------------------------------------------------------------------------------



 



(b) The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not be greater than ten percent (10%) of the Definitive
Commencement Date Value. Without limiting the generality of the foregoing, the
Parties agree that the amount due under Section 19.2(a)(i) above shall be
estimated by Aron in the same manner and using the same methodology as it used
in preparing the Estimated Commencement Date Value, but applying the “Step-Out
Prices” as indicated on Schedule B and other price terms provided for herein
with respect to the purchase of the Termination Date Volumes. Aron shall use its
commercially reasonable efforts to prepare, and provide the Company with, an
initial Estimated Termination Amount, together with appropriate supporting
documentation, at least five (5) Business Days prior to the Termination Date. To
the extent reasonably practicable, Aron shall endeavor to update its calculation
of the Estimated Termination Amount by no later than 12:00 noon CPT on the
Business Day prior to the Termination Date. If Aron is able to provide such
updated amount, that amount shall constitute the Estimated Termination Amount
and shall be due and payable by no later than 5:00 p.m., CPT on the Business Day
preceding the Termination Date. Otherwise, the initial Estimated Termination
Amount shall be the amount payable on the Termination Date. If the Estimated
Termination Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to the Company.
(c) Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
19.3 Transition Services. To the extent necessary to facilitate the transition
to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.

 

62



--------------------------------------------------------------------------------



 



ARTICLE 20
INDEMNIFICATION
20.1 To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in the Transaction Documents, Aron shall defend, indemnify
and hold harmless the Company, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or
(iv) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of the Company, its Affiliates or
any of their respective employees, representatives, agents or contractors.
20.2 To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement, the Company shall defend, indemnify and
hold harmless Aron, its Affiliates, and their directors, officers, employees,
representatives, agents and contractors for and against any Liabilities directly
or indirectly arising out of (i) any breach by the Company of any covenant or
agreement contained herein or made in connection herewith or any representation
or warranty of the Company made herein or in connection herewith proving to be
false or misleading, including, without limitation the Company’s obligation for
payment of taxes pursuant to Section 14.1, (ii) the Company’s transportation,
handling, storage, refining or disposal of any Crude Oil or the products
thereof, including any conduct by the Company on behalf of or as the agent of
Aron under the Required Storage and Transportation Arrangements, (iii) the
Company’s negligence or willful misconduct, (iv) any failure by the Company to
comply with or observe any Applicable Law, or (v) injury, disease, or death of
any person or damage to or loss of any property, fine or penalty, any of which
is caused by the Company or its employees, representatives, agents or
contractors in exercising any rights or performing any obligations hereunder or
in connection herewith, except to the extent that such injury, disease, death,
or damage to or loss of property was caused by the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.
20.3 The Parties’ obligations to defend, indemnify, and hold each other harmless
under the terms of the Transaction Documents shall not vest any rights in any
third party (whether a Governmental Authority or private entity), nor shall they
be considered an admission of liability or responsibility for any purposes other
than those enumerated in the Transaction Documents.
20.4 Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder. Notwithstanding the foregoing, an
indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.

 

63



--------------------------------------------------------------------------------



 



ARTICLE 21
LIMITATION ON DAMAGES
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 18) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 23. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.
ARTICLE 22
AUDIT AND INSPECTION
During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.
ARTICLE 23
CONFIDENTIALITY
23.1 In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as

 

64



--------------------------------------------------------------------------------



 



requested by a Governmental Authority, (ii) to such Party’s or its Affiliates’
employees, directors, shareholders, auditors, consultants, banks, lenders,
financial advisors and legal advisors, or (iii) to such Party’ insurance
providers, solely for the purpose of procuring insurance coverage or confirming
the extent of existing insurance coverage; provided that, prior to any
disclosure permitted by this clause (iii), such insurance providers shall have
agreed in writing to keep confidential any information or document subject to
this Section 23.1. The confidentiality obligations under this Agreement shall
survive termination of this Agreement for a period of two (2) years following
the Termination Date. The Parties shall be entitled to all remedies available at
law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.
23.2 In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
23.3 Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 24
GOVERNING LAW
24.1 THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.
24.2 EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO
THE PARTY AT THE ADDRESS INDICATED IN ARTICLE 26. EACH PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO
PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.
24.3 Each Party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any proceedings relating to
this agreement.

 

65



--------------------------------------------------------------------------------



 



24.4 This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Aron in New York.
ARTICLE 25
ASSIGNMENT
25.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
25.2 The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron (taking
into account any credit support for Aron) immediately prior to such assignment.
Any other assignment by Aron shall require the Company’s consent.
25.3 Any attempted assignment in violation of this Article 25 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 26
NOTICES
All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier (except that a notice or other communication under Article 18
hereof may not be given by email or any other electronic messaging system). A
notice shall be deemed to have been received when transmitted by email to the
other Party’s email set forth in Schedule M, or on the following Business Day if
sent by nationally recognized overnight courier to the other Party’s address set
forth in Schedule M and to the attention of the person or department indicated.
A Party may change its address or email address by giving written notice in
accordance with this Section, which is effective upon receipt.
ARTICLE 27
NO WAIVER, CUMULATIVE REMEDIES
27.1 The failure of a Party hereunder to assert a right or enforce an obligation
of the other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or Event of Default under,
this Agreement shall not operate or be construed as a waiver of any other breach
of that provision or as a waiver of any breach of another provision of, Event of
Default under, this Agreement, whether of a like kind or different nature.

 

66



--------------------------------------------------------------------------------



 



27.2 Each and every right granted to the Parties under this Agreement or allowed
it by law or equity shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.
ARTICLE 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
28.1 This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
28.2 Neither Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third person; to assume, create,
or incur any liability of any kind, express or implied, against or in the name
of the other; or to otherwise act as the representative of the other, unless
expressly authorized in writing by the other.
ARTICLE 29
MISCELLANEOUS
29.1 If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same is void or invalid, it shall be deemed to be
deleted from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.
29.2 The terms of this Agreement, together with the Guarantee and the
Transaction Documents, constitute the entire agreement between the Parties with
respect to the matters set forth in this Agreement, and no representations or
warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties. This Agreement shall not be
modified or changed except by written instrument executed by the Parties’ duly
authorized representatives.
29.3 No promise, representation or inducement has been made by either Party that
is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
29.4 Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.

 

67



--------------------------------------------------------------------------------



 



29.5 Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
29.6 All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive for the time periods
specified herein.
29.7 This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
29.8 All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]

 

68



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

            J. ARON & COMPANY
      By:           Name:           Title:           LION OIL COMPANY
      By:           Name:           Title:           LION OIL TRADING &
TRANSPORTATION, INC.
      By:           Name:           Title:      

Signature Page to Lion Oil Supply and Offtake Agreement

 

69